--------------------------------------------------------------------------------

EXHIBIT 10.2

--------------------------------------------------------------------------------



                                                                                                                                                                                        



TRUST INDENTURE


between


PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY,
as Issuer


and


MANUFACTURERS AND TRADERS TRUST COMPANY,
as Trustee


Dated as of April 1, 2014


                                                                                                                                                                                        



$14,880,000
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
Exempt Facilities Revenue Refunding Bonds
Series 2014
(The York Water Company Project)



--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I DEFINITIONS  
Section
1.1.Definitions.                                                                                                                                                                                    
Section 1.1.Certain Rules of
Interpretation.                                                                                                                                                                                    
ARTICLE II THE BONDS  
Section 2.1.Authorized Amount and Issuance of Bonds; Disposition of Bond
Proceeds.
Section 2.2.Terms of the
Bonds.                                                                                                                                                                                    
Section
2.3.Reserved.                                                                                                                                                                                    
Section 2.4.Reserved.
Section 2.5.Form of Bonds; Execution; Bonds Equally and Ratably Secured; Limited
Obligation of the Issuer.
Section
2.6.Authentication.                                                                                                                                                                                    
Section 2.7.Registration, Transfer and
Exchange.                                                                                                                                                                                    
Section 2.8.Mutilated, Destroyed, Lost or Stolen
Bonds.                                                                                                                                                                                    
Section 2.9.Payments of Principal, Redemption Price and Interest; Persons
Entitled Thereto.
Section 2.10.Temporary
Bonds.                                                                                                                                                                                    
Section 2.11.Cancellation of Surrendered
Bonds.                                                                                                                                                                                    
Section 2.12.Acts of Registered Owners; Evidence of Ownership.
Section 2.13.Book Entry
System.                                                                                                                                                                                    
Section 2.14.Payments to Cede & Co.; Payments to Beneficial Owners.
ARTICLE III DEBT SERVICE FUND  
Section 3.1.Establishment of Funds and
Accounts.                                                                                                                                                                                    
Section 3.2.Debt Service
Fund.                                                                                                                                                                                    
Section 3.3.Return of Monies from Non‑Presentment of Bonds.
Section 3.4.Reserved.
Section 3.5.Debt Service Fund Monies to be Held for All Registered Owners, With
Certain Exceptions.
Section 3.6.Additional Accounts and
Subaccounts.                                                                                                                                                                                    
ARTICLE IV INVESTMENTS, TAX COVENANTS  
Section 4.1.Investment of
Funds.                                                                                                                                                                                    
Section
4.2.Arbitrage Bond Covenant.                                                                                                                                                                                    
Section 4.3.Covenants Regarding Tax
Exemption.                                                                                                                                                                                    
ARTICLE V REDEMPTION OF BONDS  
Section 5.1.Bonds Subject to
Redemption.                                                                                                                                                                                    
Section 5.2.Selection of Bonds for
Redemption.                                                                                                                                                                                    
Section 5.3.Notice of
Redemption.                                                                                                                                                                                    
Section 5.4.Effect of
Redemption.                                                                                                                                                                                    
Section 5.5.Redemption by the Company in the Event of Death of a Beneficial
Owner.
Section 5.6.Purchase in Lieu of
Redemption.                                                                                                                                                                                    
ARTICLE VI REPRESENTATIONS AND COVENANTS OF THE ISSUER  
Section 6.1.General Limitation; Issuer's
Representation.                                                                                                                                                                                    
Section 6.2.Payment of Bonds and Performance of
Covenants.                                                                                                                                                                                    
Section 6.3.Enforcement of the Loan
Agreement.                                                                                                                                                                                    
Section 6.4.No Personal
Liability.                                                                                                                                                                                    
Section 6.5.Exemption from Federal Income
Taxation.                                                                                                                                                                                    
Section 6.6.Corporate Existence; Compliance with
Laws.                                                                                                                                                                                    
Section
6.7.Filings.                                                                                                                                                                                    
Section 6.8.Further
Assurances.                                                                                                                                                                                    
Section 6.9.Inspection of
Books.                                                                                                                                                                                    
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES  
Section 7.1.Events of Default
Defined.                                                                                                                                                                                    
Section 7.2.Acceleration and Annulment
Thereof.                                                                                                                                                                                    
Section 7.3.Legal Proceedings by
Trustee.                                                                                                                                                                                    
Section 7.4.Discontinuance of Proceedings by
Trustee.                                                                                                                                                                                    
Section 7.5.Registered Owners May Direct
Proceedings.                                                                                                                                                                                    
Section 7.6.Limitations on Actions by Registered
Owners.                                                                                                                                                                                    
Section 7.7.Trustee May Enforce Rights Without Possession of Bonds.
Section 7.8.Remedies Not
Exclusive.                                                                                                                                                                                    
Section 7.9.Delays and Omissions Not to Impair
Rights.                                                                                                                                                                                    
Section 7.10.Application of
Monies.                                                                                                                                                                                    
Section 7.11.Trustee's Right to
Receiver.                                                                                                                                                                                    
Section 7.12.Trustee and Registered Owners Entitled to All Remedies.
Section 7.13.Waiver of Past
Defaults.                                                                                                                                                                                    
ARTICLE VIII THE TRUSTEE  
Section 8.1.Certain Duties and Responsibilities of
Trustee.                                                                                                                                                                                    
Section 8.2.Notice if Event of Default Occurs or Notice if Taxability Occurs.
Section 8.3.Certain Rights of
Trustee.                                                                                                                                                                                    
Section 8.4.Not Responsible for Recitals or Issuance of Bonds.
Section 8.5.May Hold
Bonds.                                                                                                                                                                                    
Section 8.6.Money Held in
Trust.                                                                                                                                                                                    
Section 8.7.Corporate Trustee Required;
Eligibility.                                                                                                                                                                                    
Section 8.8.Resignation and Removal of Trustee; Appointment of Successor.
Section 8.9.Acceptance of Appointment by Successor
Trustee.                                                                                                                                                                                    
Section 8.10.Merger, Conversion, Consolidation or Succession to Business.
Section 8.11.Fees, Charges and Expenses of
Trustee.                                                                                                                                                                                    
ARTICLE IX AMENDMENTS AND SUPPLEMENTS  
Section 9.1.Amendments and Supplements Without Registered Owners' Consent.
Section 9.2.Amendments With Company and Registered Owners' Consent.
Section 9.3.Amendments to Loan
Agreement.                                                                                                                                                                                    
Section 9.4.Right to
Payment.                                                                                                                                                                                    
ARTICLE X DEFEASANCE  
Section
10.1.Defeasance.                                                                                                                                                                                    
Section 10.2.Effect of
Defeasance.                                                                                                                                                                                    
ARTICLE XI MISCELLANEOUS PROVISIONS  
Section 11.1.Limitations on Recourse; Immunity of Certain Persons.
Section 11.2.No Rights Conferred on
Others.                                                                                                                                                                                    
Section 11.3.Illegal, Etc. Provisions
Disregarded.                                                                                                                                                                                    
Section 11.4.Substitute Publication of
Notice.                                                                                                                                                                                    
Section 11.5.Mailed
Notice.                                                                                                                                                                                    
Section 11.6.Governing
Law.                                                                                                                                                                                    
Section 11.7.Successors and
Assigns.                                                                                                                                                                                    
Section 11.8.Action by
Company.                                                                                                                                                                                    
Section 11.9.Headings and Subheadings for Convenience
Only.                                                                                                                                                                                    
Section 11.10.Counterparts.
Section 11.11.Additional Notices to Rating Agencies.
Section 11.12.Right to Know.


Exhibit  A                          —            Form of Bond
Exhibit  B                          —            Letter of Representations to
DTC
Exhibit  C                          —            Form of Redemption Request
Exhibit D                          —            Right to Know





--------------------------------------------------------------------------------




This Trust Indenture, dated as of April 1, 2014 (the "Indenture") between the
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the "Issuer"), a public
instrumentality of the Commonwealth of Pennsylvania (the "Commonwealth") and a
public body corporate and politic organized and existing under the Pennsylvania
Economic Development Financing Law, as amended (as defined herein, the "Act")
and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York state chartered bank
with trust powers duly organized and existing under the laws of the State of New
York with a corporate trust office in Harrisburg, Pennsylvania, as Trustee (the
"Trustee"),


W I T N E S S E T H :
WHEREAS, the Act declares that there is a critical need for the production of
water suitable for public use and consumption, that in order to insure
continuing supplies of water resources at reasonable rates, it is necessary to
provide additional means of financing projects directed to such production, and
that to protect the health, safety and general welfare of the people of the
Commonwealth and to further encourage economic development and efficiency within
the Commonwealth by providing basic services and facilities, it is necessary to
provide additional or alternative means of financing facilities for the
furnishing of water; and


WHEREAS, the Issuer is authorized to enter into agreements providing for the
loan financing of "projects" within the meaning of the Act that promote any of
the public purposes set forth in the Act; and


WHEREAS, the Issuer has issued $15,000,000 aggregate principal amount of its
Exempt Facilities Revenue Bonds, Series 2008B (The York Water Company Project)
(the "2008B Bonds") to provide funds to loan to The York Water Company (the
"Company") for the financing of (i) a portion of the Company's 2008 Capital
Budget, including, but not limited to the design, acquisition, construction,
improvement, extension, renovation, equipping and installation of (a) various
structures, including distribution buildings, booster stations, pumping
stations, and various plant and ancillary buildings, (b) spillway upgrades,
standpipes, transmission and distribution mains, service lines, meters, fire
hydrants, water treatment, pumping and purification equipment, and (c) various
other capital improvements, replacements and equipment for the Company's water
system located throughout York County and Adams County, Pennsylvania, and
(ii) the payment of all or a portion of the costs of issuance of the 2008B
Bonds; and


WHEREAS, at the request of the Company, the Issuer has determined to issue
$14,880,000 aggregate principal amount of its Exempt Facilities Revenue
Refunding Bonds, Series 2014 (The York Water Company Project) (the "Bonds") in
order to refund the outstanding 2008B Bonds for debt service savings (the
"Refunding Project"); and


WHEREAS, the Issuer has entered into a Loan Agreement dated as of April 1, 2014
(including any supplements and amendments thereto, the "Loan Agreement") with
the Company providing for the loan by the Issuer to the Company of the proceeds
of the Bonds for such purpose and the repayment of such loan by the Company; and


WHEREAS, the Bonds and the interest thereon are and shall be payable from and
secured by a lien on and pledge of the Installment Loan Payments (as hereinafter
defined) to be made by the Company pursuant to the Loan Agreement in amounts
sufficient to pay at maturity or redemption the principal of, premium, if any,
and interest on the Bonds when due; and


WHEREAS, all things necessary to make the Bonds, when issued, executed and
delivered by the Issuer and authenticated by the Trustee pursuant to this
Indenture, the valid, legal and binding special obligations of the Issuer, and
to constitute this Indenture a valid pledge of certain income and hereinafter
defined Revenues of the Issuer for the payment of the principal of, premium, if
any, and interest on the Bonds authenticated and delivered under this Indenture,
have been performed and the creation, execution and delivery of this Indenture,
and the creation, execution and issuance of the Bonds, subject to the terms
hereof, have in all respects been duly authorized;


NOW, THEREFORE, THIS INDENTURE WITNESSETH:


That the Issuer in consideration of the premises, of the acceptance by the
Trustee of the trusts hereby created, of the mutual covenants herein contained
and of the purchase and acceptance of the Bonds by the Owners thereof, and for
other valuable consideration, the receipt of which is hereby acknowledged, and
in order to secure the payment of the principal of, premium, if any, and
interest on the Bonds according to their tenor and effect, and the performance
and observance by the Issuer of all the covenants and conditions herein and
therein contained (a) has executed and delivered this Indenture and (b) has
agreed to sell, assign, transfer, set over and pledge, and by these presents
does hereby sell, assign, transfer, set over and pledge unto Manufacturers and
Traders Trust Company, Harrisburg, Pennsylvania, in its capacity as Trustee, and
to its successors in trust and its assigns forever, to the extent provided in
this Indenture, all of the right, title and interest of the Issuer in and to the
Loan Agreement (except for the Unassigned Issuer's Rights as defined in the Loan
Agreement), and all the Revenues of the Issuer, and amounts on deposit in the
Debt Service Fund as hereinafter in this Indenture provided (collectively, the
"Trust Estate"); provided, however, that nothing in the Bonds or in this
Indenture shall be construed as pledging the faith or credit or taxing power of
the Commonwealth, or any other political subdivision of the Commonwealth, nor
shall this Indenture or the Bonds constitute a general obligation of the Issuer,
or a debt of the Commonwealth, or any political subdivision thereof;


TO HAVE AND TO HOLD the same unto the Trustee and its successors in trust
forever;


IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the
benefit and security of those who shall hold or own the Bonds issued hereunder,
or any of them, without preference of any of said Bonds over any others thereof
by reason of priority in the time of the issue or negotiation thereof or by
reason of the date or maturity thereof, or for any other reason whatsoever,
except as otherwise provided herein;


IT IS HEREBY COVENANTED, declared and agreed by and between the parties hereto,
that all such Bonds are to be issued, authenticated as required by this
Indenture, and delivered and that all property subject or to become subject
hereto, including the Revenues, is to be held and applied upon and subject to
the further covenants, conditions, uses and trusts hereinafter set forth; and
the Issuer, for itself and its successors, does hereby covenant and agree to and
with the Trustee and its successors in trust, for the benefit of those who shall
hold all of the Bonds, or any of them, as follows:


ARTICLE I  
DEFINITIONS
Section 1.1.                          Definitions.
Terms used in this Indenture with the initial letter capitalized shall have the
meanings specified in this Section 1.1 or if not defined in this Section 1.1,
shall have the meanings specified in the recitals or other provisions of the
Indenture as applicable.  All words and terms used in this Indenture and not
defined herein shall, if defined in the Loan Agreement, have the meaning set
forth therein.  The words "hereof," "herein," "hereto," "hereby," and
"hereunder" (except in the Form of Bond) refer to the entire Indenture.  All
words and terms importing the singular number shall, where the context requires,
import the plural number and vice versa.


"Act" means the Pennsylvania Economic Development Financing Law (Act of
August 23, 1967 P. L. 251, No. 102), as amended.  The Act is codified at 73 P.S.
§ 371 et seq.


"Act of Bankruptcy" means any of the following events:


(i)
The Company (or any Person obligated, as guarantor or otherwise, to make
payments under the Loan Agreement) shall (a) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or the like of the Company (or any such other Person obligated, as a
guarantor or otherwise, to make payments under the Loan Agreement) or of all or
any substantial part of its property, (b) commence a voluntary case under the
United States Bankruptcy Code, as now or hereafter in effect and including any
amendments thereto, or (c) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, winding‑up or
composition or adjustment of debts; or

(ii)
A proceeding or case shall be commenced in any court of competent jurisdiction,
seeking (a) the liquidation, reorganization, dissolution, winding‑up, or
composition or adjustment of debts, of the Company (or any Person obligated, as
guarantor or otherwise, to make payments under the Loan Agreement), (b) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company (or any Person obligated, as a guarantor or otherwise, to make payments
under the Loan Agreement) or of all or any substantial part of its property, or
(c) similar relief in respect of the Company (or any such other Person
obligated, as a guarantor or otherwise, to make payments under the Loan
Agreement) under any law relating to bankruptcy, insolvency, reorganization,
winding‑up or composition or adjustment of debts.

"Administrative Expenses" means fees and expenses of the Trustee and the Issuer
including, without limitation, the reasonable fees and expenses of their counsel
and other professional advisors.


"Authorized Representative" means (i) in the case of the Issuer, each person at
the time designated to act on behalf of the Issuer by the most recent written
certificate furnished to the Company and the Trustee containing the specimen
signature of such person and signed on behalf of the Issuer by its Secretary or
Assistant Secretary; and (ii) with respect to each person at the time designated
to act on behalf of any other Person (e.g., the Company or the Trustee), by
written certificate furnished to the Trustee containing the specimen signature
of such other person and signed on behalf of such person, in case of a
partnership by each of its general partners (or any other person authorized to
sign on behalf of such Partnership) and in the case of a corporation by a person
authorized by such corporation to deliver such certificates.


"Authorized Denominations" means, $5,000 and any whole multiple thereof.


"Beneficial Owners" means the Person who has the right to sell, transfer or
otherwise dispose of an interest in a Bond and the right to receive the proceeds
therefrom, as well as the interest and principal payable to the holder thereof.
A determination of beneficial ownership in the Bonds will be subject to the
rules, regulations and procedures governing DTC and DTC Participants.


"Bond Counsel" means any firm of nationally recognized bond counsel selected by
the Issuer and not unsatisfactory to the Trustee or the Company.


"Bond Documents" means the Financing Documents and all other agreements,
certificates, documents and instruments delivered in connection with any of the
Financing Documents.


"Bond Obligations" means the Debt Service due and payable and to become due and
payable, and any other amounts which may be owed by the Company to, or on behalf
of, the Issuer or the Trustee under the Bond Documents.


"Bond Resolution" means the resolution of the governing body of the Issuer
adopted on March 5, 2014, authorizing the issuance of the Bonds.


"Bonds" means the Pennsylvania Economic Development Financing Authority Exempt
Facilities Revenue Refunding Bonds, Series 2014 (The York Water Company Project)
authorized hereunder.


"Business Day" means any day which is not (a) a Saturday, a Sunday or in the
City of New York, New York, or the city in which the corporate trust operations
office of the Trustee or any duly appointed Paying Agent or the office of the
Trustee at which this Indenture is being administered is located, a day on which
banks are authorized or required by law or executive order to be closed, or
(b) a day on which the New York Stock Exchange is closed.


"Code" means the Internal Revenue Code of 1986, as amended.


"Dated Date" means the date of delivery of the Bonds.


"Debt Service" means the principal of, premium, if any, and interest on the
Bonds.


"Debt Service Fund" means the special fund of that name created pursuant to
Section 3.1 hereof.


"Department" means the Department of Community and Economic Development of the
Commonwealth.


"Determination of Taxability" means a Final Determination by the Internal
Revenue Service or by a court of competent jurisdiction in the United States
that, as a result of failure by the Company to observe or perform any covenant,
condition or agreement on its part to be observed or performed under the Loan
Agreement or as a result of the inaccuracy of any representation or agreement
made by the Company under the Loan Agreement, the interest payable on any Bond
is includable in the gross income of the Registered Owner or Beneficial Owner of
such Bond (other than a Registered Owner or Beneficial Owner who is a
"substantial user" of the facilities refinanced by the Refunding Project or a
"related person" within the meaning of Section 147(a) of the Code).


"Disqualified Contractor" means a Person which has been suspended or debarred by
the Commonwealth under its Contractor Responsibility Program, Management
Directive 215.9, as amended or replaced by a successive directive rule,
regulation or statute from time to time or has been convicted by a court of
competent jurisdiction of a crime for which a term of imprisonment of one year
or more could have been imposed, and any Person controlled by a Person which has
been so suspended, debarred or convicted.


"DTC" means The Depository Trust Company, acting as Securities Depository, as
set forth in Section 2.13 hereof.


"DTC Participant" shall have the meaning assigned from time to time by DTC when
used by DTC in reference to a "DTC Participant."


"Event of Default" means any of the events described in Section 7.1 hereof.


"Favorable Opinion of Bond Counsel" means an opinion of Bond Counsel addressed
to the Issuer and the Trustee to the effect that the action proposed to be taken
is authorized or permitted by the laws of the Commonwealth and this Indenture
and will not, in and of itself, adversely affect any exclusion of interest on
the Bonds from gross income of the owners thereof for federal income tax
purposes.


"Final Determination" means, with respect to a private letter ruling or a
technical advice memorandum of the Internal Revenue Service, written notice
thereof in a proceeding in which the Company had an opportunity to participate
and, otherwise, means written notice of a determination from which no further
right of appeal exists or from which no appeal is timely filed with the next
level of administrative or judicial review in a proceeding to which the Company
was a party or in which the Company had the opportunity to participate.


"Financing Documents" means this Indenture, the Loan Agreement, the Tax
Documents and the Bonds.


"Government Obligations" means any one or more of the following:


(i)
Securities that are direct obligations of the United States of America or
securities the timely payment of whose principal and interest is unconditionally
guaranteed by the full faith and credit of the United States of America, trust
receipts or other evidence of a direct claim upon the instruments described
above, including but not limited to CATS (Certificates of Accrual on Treasury
Securities), TIGRS (Treasury Investment Growth Receipts) and Government Trust
Certificates; or

(ii)
To the extent permitted by law for the particular investment contemplated,
pre‑refunded municipal obligations meeting the conditions set forth in (a)
through (e) below:

(a)
the municipal obligations are (i) not subject to redemption prior to maturity or
(ii) the trustee for such municipal obligations has been given irrevocable
instructions concerning their calling and redemption and the issuer of such
municipal obligations has covenanted not to redeem such bonds other than as set
forth in such instructions; and

(b)
the municipal obligations are secured by cash or non‑callable United States
Government Obligations that may be applied only to interest, principal and
premium payments of such municipal obligations; and

(c)
the principal of and interest on such United States Government Obligations (plus
any cash in an escrow fund) are sufficient to meet all of the liabilities of the
municipal obligations; and

(d)
the cash and/or United States Government Obligations serving as security for the
municipal obligations are held by an escrow agent or trustee; and

(e)
the United States Government Obligations are not available to satisfy any other
claims, including those against the trustee or escrow agent.

"Indenture" means this Trust Indenture dated as of April 1, 2014, as hereafter
amended and supplemented by any Supplemental Indenture.


"Interest Payment Date" means, with respect to the Bonds, May 1 and November 1
of each year, commencing November 1, 2014.


"Investment Securities" means and includes any of the following securities on
which neither the Company nor any of its subsidiaries is the obligor:
 (a) Government Obligations or obligations of any United States Government
Related Entity or obligations guaranteed or insured as to principal and interest
by the United States of America or any United States Government Related Entity;
"United States Government‑Related Entity" shall mean the Export‑Import Bank of
the United States, Farmers Home Administration, Federal Housing Administration,
General Services Administration, Government National Mortgage Association,
Federal National Mortgage Association, each Federal Home Loan Bank, Federal Home
Loan Mortgage Corporation, each Federal Land Bank, each Federal Intermediate
Credit Bank, Banks for Cooperatives and the Farm Credit System and The Student
Loan Marketing Association; (b) obligations of a state, a territory, or a
possession of the United States, or any political subdivision of any of the
foregoing or of the District of Columbia as described in Section 103 of the
Code, and rated not less than "A" by a Nationally Recognized Statistical Rating
Organization ("NRSRO"); split rated investments where one of the ratings falls
below the minimum rating set forth above are not permitted; (c) domestic and
eurodollar time deposits, overnight deposits, certificates of deposit and
banker's acceptances (i) maintained at or issued by any office or branch of any
bank or trust company organized or licensed under the laws of the United States
of America or any state thereof which bank or trust company has capital, surplus
and undivided profits of at least $500,000,000, or (ii) maintained at or issued
by any bank organized under the laws of a jurisdiction outside of the United
States of America provided that the long term securities of such bank or trust
company are rated A or higher by at least one NRSRO, in each case maturing not
more than 360 days from the date of acquisition thereof; split rated investments
where one of the ratings falls below the minimum rating set forth above are not
permitted; (d) commercial paper and other instruments that are rated, or that
are issued or guaranteed by an issuer that is rated, in the highest, short term
category by at least two NRSROs (A‑1 shall be deemed to be the highest short
term rating for Standard and Poor's) and maturing not more than 270 days from
the date of acquisition thereof; (e) corporate notes and bonds rated "A" or
higher by two or more NRSROs maturing not more than 364 days from the date of
acquisition thereof; split ratings where one of the ratings falls below the
minimum rating set forth above are not permitted; (f) repurchase and reverse
repurchase agreements with any bank (or a broker‑dealer subsidiary of affiliate
of such bank), provided such bank has combined capital, surplus and undivided
profits of at least $500,000,000, or any primary dealer of United States
government securities provided that the collateral is limited to the investments
described in (a) above; (g) shares of any money market mutual fund registered
with the Securities and Exchange Commission as an investment company under the
Investment Advisors Act of 1940, as amended, including any such fund which is
managed by the Trustee or one of its affiliates or subsidiaries, including,
without limitation, any mutual fund for which the Trustee or an affiliate of the
Trustee serves as investment manager, administrator, shareholder servicing
agent, and/or custodian or subcustodian, notwithstanding that (i) the Trustee or
an affiliate of the Trustee receives fees from such funds for services rendered,
(ii) the Trustee charges and collects fees for services rendered pursuant to
this Indenture, which fees are separate from the fees received from such funds,
and (iii) services performed for such funds and pursuant to this Indenture may
at times duplicate those provided to such funds by the Trustee or its
affiliates; and (h) any other investment permitted by the Act which, at the time
acquired, has received from each Rating Agency then rating the Bonds secured by
the investment a rating at least as high as the rating on such Bonds.


"Issue Date" means the date on which the Bonds are first authenticated and
delivered to the initial purchasers against payment therefor.


"Loan Agreement" means the Loan Agreement dated as of April 1, 2014 between the
Issuer and the Company, as hereafter amended and supplemented by any
Supplemental Loan Agreement.




"Outstanding" when used with reference to Bonds means all Bonds authenticated
and delivered under this Indenture as of the time in question, except:


(a)
All Bonds theretofore canceled or required to be canceled under Section 2.11
hereof;

(b)
Bonds for the payment or redemption of which provision has been made in
accordance with Article X hereof; provided that, if such Bonds are being
redeemed, the required notice of redemption shall have been given or provision
satisfactory to the Trustee shall have been made therefor; and

(c)
Bonds in substitution for which other Bonds have been authenticated and
delivered pursuant to Article II hereof.

In determining whether the Registered Owners of a requisite aggregate principal
amount of Bonds Outstanding have concurred in any request, demand,
authorization, direction, notice, consent or waiver under the provisions hereof,
Bonds which are owned of record by the Company or any affiliate thereof shall be
disregarded and deemed not to be Outstanding hereunder for the purpose of any
such determination (except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Bonds which the Trustee knows to be so owned or
held shall be disregarded) unless all Bonds are owned by the Company or any
affiliate thereof, in which case such Bonds shall be considered outstanding for
the purpose of such determination.  For the purpose of this definition, an
"affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and "control," when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.


"Paying Agent" means, initially, the Trustee and any successor.


"Person" means an individual, a corporation, a partnership, an association, a
joint stock company, a trust, any unincorporated organization, a governmental
body or a political subdivision, a municipal corporation, public corporation or
any other group or organization of individuals.


"Rating Agency" means S&P.


"Rebate Fund" means the separate fund, if any, created pursuant to the Tax
Documents at the request of the Company and held by the Trustee but not as part
of the Trust Estate under this Indenture.


"Register" means the registration books of the Issuer described in
Section 2.7(a) hereof.


"Registered Owner" or "Bondholder" or "Owner" means the Person in whose name any
Bond is registered pursuant to Section 2.7(a) hereof.


"Regular Record Date" means, with respect to the Bonds, the close of business on
the fifteenth day of the month immediately preceding the Interest Payment Date.


"Regulations" means the applicable proposed, temporary or final Income Tax
Regulations promulgated under the Code, as such regulations may be amended or
supplemented from time to time.


"Revenues of the Issuer" or "Revenues"  means and includes all payments by or on
behalf of the Company, including specifically the Installment Loan Payments,
under the Loan Agreement to be paid into the Debt Service Fund and all receipts
of the Trustee credited against such payments, but not including payments with
respect to the indemnification or reimbursement of certain expenses of the
Trustee under Section 6.5 of the Loan Agreement and of the Issuer under
Sections 6.6, 7.1 and 8.3 of the Loan Agreement or under any other guaranty or
indemnification agreement.


"S&P" means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc., a corporation organized and existing under the laws of the
State of New York, its successors and their assigns, and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, "S&P" shall be deemed to refer to any other nationally
recognized securities rating agency designated by the Company, by written notice
to the Issuer and the Trustee.


"Securities Depository" means any "clearing agency" registered under Section 17A
of the Securities Exchange Act of 1934, as amended.


"Settlement Account" shall mean the Settlement Account established by the
Trustee as provided in Section 2.1


"Special Mandatory Redemption" means any redemption of Bonds made pursuant to
Section 5.1(b) hereof.


"Special Record Date" means the Special Record Date established by the Trustee
pursuant to Section 2.9(b)(iii) hereof with respect to payment of overdue
interest.


"Supplemental Indenture" means any supplement to this Indenture delivered
pursuant to Article IX hereof.


"Supplemental Loan Agreement" means any supplement to the Loan Agreement entered
into pursuant to Section 9.3 hereof.


"Tax Documents" means the Tax Certificate as to Arbitrage and Instructions as to
Compliance with Provisions of Section 103(a) of the Internal Revenue Code of
1986, as amended, of the Company and the Issuer, dated as of the issuance date
of the Bonds, and such other documents as Bond Counsel may require to be
executed and delivered in connection with the issuance of the Bonds relating to
their tax status under the Code.


"Trust Estate" means the trust estate as defined in the granting clauses in this
Indenture.


"Underwriting Agreement" means, with respect to the Bonds, the Bond Purchase
Agreement dated March 31, 2014 among the Issuer, the Company and Edward D. Jones
& Co., L.P., as underwriter, providing for the purchase and sale of the Bonds.


"United States Government Obligations" means direct obligations of, or
obligations the full and timely payment of which are unconditionally guaranteed
by, the United States of America.


Section 1.1.                          Certain Rules of Interpretation.
(a)            The definitions set forth in Article I and in the Loan Agreement
shall be equally applicable to both the singular and plural forms of the terms
therein defined and shall cover all genders.
(b)            "Herein," "hereby," "hereunder," "hereof," "hereinbefore,"
"hereinafter" and other equivalent words refer to this Indenture and not solely
to the particular Article, Section or Subdivision hereof in which such word is
used.
(c)            Reference herein to an article number (e.g., Article IV) or a
section number (e.g., Section 6.2) shall be construed to be a reference to the
designated article number or section number hereof unless the context or use
clearly indicates another or different meaning or intent.
(d)            Words of the masculine gender shall mean and include correlative
words of the feminine and neuter genders and words importing the singular number
shall mean and include the plural number and vice versa.
(e)            Words importing persons shall include firms, associations,
partnerships (including limited partnerships), trusts, corporations and other
legal entities, including public bodies, as well as natural persons.
(f)            Any headings preceding the text of the several Articles and
Sections of this Indenture, and any table of contents appended to copies hereof,
shall be solely for convenience of reference and shall not constitute a part of
this Indenture, nor shall they affect its meaning, construction or effect.
(g)            References to statutes or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to; and references to agreements
and other contractual instruments shall be deemed to include any exhibits and
appendices attached thereto and all amendments, supplements and other
modifications to such instruments, but only to the extent such amendments,
supplements and other modifications are not prohibited by the terms of this
Indenture.
(h)            Whenever in this Indenture, the Issuer, the Company or the
Trustee is named or referred to, it shall include, and shall be deemed to
include, its respective successors and assigns whether so expressed or not.  All
of the covenants, stipulations, obligations and agreements by or on behalf of,
and other provisions for the benefit of, the Issuer, the Company and the Trustee
contained in this Indenture shall inure to the benefit of such respective
successors and assigns, bind and shall, inure to the benefit of any officer,
board, commission, authority, agency or instrumentality to whom or to which
there shall be transferred by or in accordance with law any right, power or duty
of the Issuer or of its successors or assigns, the possession of which is
necessary or appropriate in order to comply with any such covenants,
stipulations, obligations, agreements or other provisions of this Indenture.
(i)            Every "request," "order," "demand," "application," "appointment,"
"notice," "statement," "certificate," "consent," "direction" or similar action
hereunder by persons referred to herein shall, unless the form thereof is
specifically provided, be in writing and signed by an Authorized Representative
of the person giving it.
 
ARTICLE II  
THE BONDS
Section 2.1.                          Authorized Amount and Issuance of Bonds;
Disposition of Bond Proceeds.
Upon the execution and delivery of this Indenture, the Issuer shall execute the
Bonds and deliver them to the Trustee for authentication.  At the written
direction of the Issuer, the Trustee shall authenticate the Bonds, and deliver
them to the purchasers thereof upon receipt by the Trustee of the amount due the
Issuer for the initial delivery of the Bonds pursuant to the terms of the
Underwriting Agreement by wire transfer of immediately available funds.  The
proceeds of the Bonds shall be deposited by the Trustee in the Settlement
Account hereby created by the Trustee and applied to the payment of the
scheduled principal and interest and redemption price of the 2008B Bonds.  Any
remaining amount or reserves held in the Settlement Account after disbursement
of the amounts set forth herein shall be disbursed from the Settlement Account
to the Debt Service Fund to be used as described in Section 3.1 hereof.  The
total principal amount of the Bonds that may be issued hereunder is hereby
expressly limited to $14,880,000, except as provided in Section 2.8 hereof.


Section 2.2.                          Terms of the Bonds.
The Bonds shall be designated "Pennsylvania Economic Development Financing
Authority Exempt Facilities Revenue Refunding Bonds, Series 2014 (The York Water
Company Project)" and shall be issuable only as fully registered Bonds without
coupons in Authorized Denominations.  Unless the Issuer shall otherwise direct,
the Bonds shall be numbered separately from 1 upward.  The Bonds shall be dated
as of the Dated Date and shall mature, subject to prior redemption upon the
terms and conditions hereinafter set forth, on November 1, 2038.  The Bonds
shall bear interest at the rate provided therein, from and including the date
thereof until payment of the principal or redemption price thereof shall have
been made or provided for in accordance with the provisions hereof, whether at
maturity, upon redemption or otherwise.  Each Bond shall bear interest on
overdue principal and premium, if any, and, to the extent permitted by law, on
overdue interest at the rate of interest borne by the Bonds.


Optional Redemption. The Bonds shall be subject to redemption by the Issuer, at
the direction of the Company, on or after May 1, 2019, in whole or in part at
any time, in Authorized Denominations, at a redemption price of 100% of the
principal amount redeemed plus accrued interest, if any, to the redemption date.


Special Mandatory Redemption.  The Bonds are also subject to Special Mandatory
Redemption as set forth in Section 5.1(b) hereof.


Redemption by the Company in the Event of Death of a Beneficial Owner.  The
Bonds are subject to Redemption by the Company in the Event of Death of a
Beneficial Owner as set forth in Section 5.5 hereof.


Section 2.3.                          Reserved.
 
Section 2.4.                          Reserved.
 
Section 2.5.                          Form of Bonds; Execution; Bonds Equally
and Ratably Secured; Limited Obligation of the Issuer.
(a)            The Bonds shall be substantially in the form of Exhibit A
attached to this Indenture and made a part hereof, with appropriate insertions,
deletions and modifications to reflect the terms of the Bonds. The Bonds shall
be executed on behalf of the Issuer with the manual or facsimile signature of
its Chairman or  Executive Director and attested by the manual or facsimile
signature of its Assistant Secretary, and shall have impressed or imprinted
thereon the official seal of the Issuer or a facsimile thereof.  All authorized
facsimile signatures shall have the same force and effect as if manually signed.
 In case any official whose signature or a facsimile of whose signature shall
appear on the Bonds shall cease to be such official before the delivery of such
Bonds, such signature or such facsimile shall nevertheless be valid and
sufficient for all purposes, the same as if such official had remained in office
until delivery.
(b)            The Bonds shall be equally and ratably secured under the
Indenture, except as otherwise expressly provided herein.  The Bonds, together
with premium, if any, and interest thereon, shall be special, limited
obligations of the Issuer secured by the Trust Estate and payable solely from
the Revenues (except to the extent paid out of monies attributable to the Bond
proceeds or the income from the temporary investment thereof) and shall be a
valid claim of the respective owners thereof only against the Debt Service Fund
and the Revenues, which Revenues shall be used for no other purpose than to pay
the principal of, and premium, if any, and interest on, the Bonds, except as may
be otherwise expressly authorized in this Indenture.  The Bonds are limited
obligations of the Issuer and are payable solely from amounts payable by the
Company under the Loan Agreement and any funds held under the Indenture and
available for such payment.  Neither the Commonwealth of Pennsylvania, nor any
political subdivision thereof is or shall be obligated to pay the principal of
or premium, if any, or interest on the Bonds, and the Bonds shall not be deemed
an obligation of the Commonwealth of Pennsylvania, or any political subdivision
thereof.  Neither the faith and credit nor the taxing power of the Commonwealth
of Pennsylvania, or any political subdivision thereof is pledged to the payment
of the principal of or premium, if any, or the interest on the Bonds.  The
Issuer has no taxing power.
(c)            All covenants, promises, agreements, duties and obligations of
the Issuer set forth in the Financing Documents shall be solely the covenants,
promises, agreements, duties and obligations of the Issuer and shall not be
deemed to be, or be, the covenants, promises, agreements, duties or obligations
of any member, officer, employee or agent of the Issuer or the Commonwealth in
his or her individual capacity, and no recourse shall be had for the payment of
the principal of, or interest on the Bonds or any other amount payable hereunder
or in connection herewith, or for any claim based hereon or on the Bonds or the
Loan Agreement, against any such member, officer, employee or agent in his or
her individual capacity.
 
Section 2.6.                          Authentication.
No Bonds shall be valid for any purpose hereunder until the  certificate of
authentication printed thereon is duly executed by the manual signature of an
authorized signatory of the Trustee, acting as authenticating agent.  Such
authentication or registration shall be proof that the Registered Owner is
entitled to the benefit of the trusts hereby created.  The certificate of the
Trustee may be executed by any person authorized by the Trustee, and it shall
not be necessary that the same authorized person sign the certificates of
authentication of all Bonds.


Section 2.7.                          Registration, Transfer and Exchange.
(a)            The ownership of each Bond shall be recorded in the registration
books of the Issuer, which books shall be kept by the Trustee, acting as bond
registrar, at its designated corporate trust operations office and shall contain
such information as is necessary for the proper discharge of the duties of the
Trustee hereunder.
(b)            Bonds may be transferred or exchanged as follows:  Any Bond may
be transferred if endorsed for such transfer by the Registered Owner thereof and
surrendered by such Registered Owner or his duly appointed attorney to the
Trustee at its designated corporate trust operations office, whereupon the
Trustee shall authenticate and deliver to the transferee a new Bond or Bonds in
the same denominations as the Bond surrendered for transfer or in different
Authorized Denominations equal in the aggregate to the principal amount of the
surrendered Bond.
(i)            Any Bond or Bonds may be exchanged for one or more Bonds and in
the same principal amount, but in a different Authorized Denomination or
Authorized Denominations.  Each Bond so to be exchanged shall be surrendered by
the Registered Owner thereof or his duly appointed attorney to the Trustee at
its designated corporate trust operations office, whereupon a new Bond or Bonds
shall be authenticated and delivered to the Registered Owner.
(ii)            In the case of any Bond properly surrendered for partial
redemption, the Trustee shall authenticate and deliver a new Bond in exchange
therefor, such new Bond to be in an Authorized Denomination equal to the
unredeemed principal amount of the surrendered Bond without cost to the Owner;
provided that, at its option, the Trustee may certify the amount and date of
partial redemption  upon the partial redemption certificate, if any, printed on
the surrendered Bond and return such surrendered Bond to the Registered Owner in
lieu of an exchange.
(iii)            No additional resolutions need be adopted by the governing body
of the Issuer or any other body or person so as to accomplish the foregoing
conversion and exchange or replacement of any Bond or portion thereof, and the
Trustee shall provide for the completion, authentication, and delivery of the
substitute Bonds in the manner prescribed herein.
Except as provided in subparagraph (iii) above, the Trustee shall not be
required to effect any transfer or exchange during the fifteen (15) days
immediately preceding the date of mailing of any notice of redemption or at any
time following the mailing of any such notice in the case of Bonds selected for
such redemption.  No charge shall be imposed upon Registered Owners in
connection with any transfer or exchange, except for taxes or governmental
charges related thereto.  No transfers or exchanges shall be valid for any
purposes hereunder except as provided above.


Section 2.8.                          Mutilated, Destroyed, Lost or Stolen
Bonds.
(a)            If any Bond is mutilated, lost, stolen or destroyed, the
Registered Owner thereof shall be entitled to the issuance of a substitute Bond
provided that:
(i)            in all cases, the Registered Owner must provide indemnity to the
Issuer, the Company and the Trustee satisfactory to each such party to be
indemnified against any and all claims arising out of or otherwise related to
the issuance of substitute Bonds pursuant to this Section;
(ii)            in the case of a mutilated Bond the Registered Owner shall
surrender the Bond to the Trustee for cancellation; and
(iii)            in the case of a lost, stolen or destroyed Bond, the Registered
Owner shall provide evidence, satisfactory to the Trustee, of the ownership and
the loss, theft or destruction of the affected Bond.
Upon compliance with the foregoing, a new Bond of like tenor and denomination,
executed by the Issuer, shall be authenticated by the Trustee and delivered to
the Registered Owner, all at the expense of the Registered Owner to whom the
substitute Bond is delivered.  Notwithstanding the foregoing, the Trustee shall
not be required to authenticate and deliver any substitute for a Bond which has
been called for redemption or which has matured or is about to mature and, in
any such case, the principal or redemption price then due or becoming due shall
be paid by the Trustee in accordance with the terms of the mutilated, lost,
stolen or destroyed Bond without substitution therefor.


(b)            Every Bond issued pursuant to this Section 2.8 shall constitute
an additional contractual obligation of the Issuer, whether or not the Bond
alleged to have been destroyed, lost or stolen shall be at any time enforceable
by anyone, and shall be entitled to all the benefits of this Indenture equally
and proportionately with any and all other Bonds duly issued hereunder.
(c)            All Bonds shall be held and owned upon the express condition that
the foregoing provisions are exclusive with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Bonds, and shall preclude any
and all other rights or remedies, unless expressly inconsistent with any law or
statute existing or hereafter enacted with respect to the replacement or payment
of negotiable instruments, investments or other securities without their
surrender.
 
Section 2.9.                          Payments of Principal, Redemption Price
and Interest; Persons Entitled Thereto.
(a)            The principal or redemption price of each Bond shall be payable
in lawful money of the United States of America upon surrender of such Bond to
the designated corporate trust operations office of the Trustee, initially in
Harrisburg, Pennsylvania.  Such payments shall be made to the Registered Owner
of the Bond so surrendered, as shown on the registration books maintained by the
Trustee on the date of payment.
(b)            Each Bond shall bear interest and be payable in lawful money of
the United States of America as to interest as follows:
(i)            Each Bond shall bear interest (A) from the date of
authentication, if authenticated on an Interest Payment Date to which interest
has been paid or duly provided for, or (B) from the last preceding Interest
Payment Date to which interest has been paid or duly provided for (or the Dated
Date if no interest thereon has been paid) in all other cases.
(ii)            Subject to the provisions of subparagraph (iii) below, the
interest due on any Bond on any Interest Payment Date shall be paid to the
Registered Owner of such Bond as shown on the registration books kept by the
Trustee as of the Regular Record Date.  The amount of interest payable on any
Interest Payment Date shall be computed on the basis of a 360‑day year of twelve
(12) 30‑day months.
(iii)            If the funds available under this Indenture are insufficient on
any Interest Payment Date to pay the interest then due, the Regular Record Date
shall no longer be applicable with respect to the Bonds.  If sufficient funds
for the payment of such overdue interest thereafter become available, the
Trustee shall immediately establish a special interest payment date for the
payment of the overdue interest and a Special Record Date (which shall be a
Business Day) for determining the Registered Owners entitled to payments.
 Notice of such date so established shall be mailed by the Trustee to each Owner
at least ten (10) days prior to the Special Record Date, but not more than
thirty (30) days prior to the special interest payment date.  The overdue
interest shall be paid on the special interest payment date to the Registered
Owners, as shown on the registration books kept by the Trustee as of the close
of business on the Special Record Date.
(c)            Interest due at the maturity or redemption of the Bonds shall be
paid only upon presentation and surrender of Bonds at the corporate trust
operations office of the Trustee in Harrisburg, Pennsylvania or such other
office as may be designated by the Trustee in writing to the Issuer, the Company
and the Owners of the Bonds.
(d)            All Bonds issued hereunder are and are to be, to the extent
provided in this Indenture, equally and ratably secured by this Indenture
without preference, priority or distinction on account of the actual time or
times of the authentication, delivery or maturity of the Bonds so that, subject
as aforesaid, all Bonds at any time Outstanding hereunder shall have the same
right, lien and preference under and by virtue of this Indenture and shall all
be equally and ratably secured hereby with like effect as if they had all been
executed, authenticated and delivered simultaneously on the date hereof, whether
the same, or any of them, shall actually be disposed of at such date, or whether
they, or any of them, shall be disposed of at some future date.
 
Section 2.10.                          Temporary Bonds.
Pending preparation of definitive Bonds, the Issuer may issue, in lieu of
definitive Bonds, one or more temporary printed or typewritten Bonds in
Authorized Denominations, of substantially the tenor recited above.  At the
written request of the Issuer, the Trustee shall authenticate definitive Bonds
in exchange for and upon surrender of an equal principal amount of temporary
 Bonds.  Until so exchanged, temporary  Bonds shall have the same rights,
remedies and security hereunder as definitive Bonds.  Temporary Bonds shall be
numbered consecutively upward from TR‑1.


Section 2.11.                          Cancellation of Surrendered Bonds.
The Trustee shall cancel (a) all Bonds surrendered for transfer or exchange, for
payment at maturity or for redemption (unless the surrendered Bond is to be
partially redeemed and the Trustee elects to return the Bond, certified as to
the partial redemption, to the Registered Owner thereof pursuant to
Section 2.7(b)(ii)), and (b) all Bonds purchased at the direction of the Company
and surrendered to the Trustee for cancellation.  The Trustee shall deliver to
the Issuer a certificate of cancellation in respect of all Bonds canceled in
accordance with this Section.


Section 2.12.                          Acts of Registered Owners; Evidence of
Ownership.
Any action to be taken by Registered Owners may be evidenced by one or more
concurrent written instruments of similar tenor signed or executed by such
Registered Owners in person or by an agent appointed in writing.  The fact and
date of the execution by any Person of any such instrument may be proved by
acknowledgment before a notary public or other officer empowered to take
acknowledgments or by an affidavit of a witness to such execution.  Any action
by the Registered Owner of any Bond shall bind all future Registered Owners of
the same Bond in respect of anything done or suffered by the Issuer or the
Trustee in pursuance thereof.


Section 2.13.                          Book Entry System.
(a)            DTC will act as Securities Depository for the Bonds.  The Bonds
shall be initially issued in the form of a single fully registered Bond
registered in the name of Cede & Co. (DTC's partnership nominee).  So long as
Cede & Co. is the Registered Owner of the Bonds, as nominee of DTC, references
herein to Registered Owners, Bondholders or holders or Owners of the Bonds shall
mean Cede & Co. and shall not mean the beneficial owners of the Bonds.
(b)            The ownership interest of each of the Beneficial Owners of the
Bonds will be recorded through the records of a DTC Participant.  Transfers of
beneficial ownership interests in the Bonds which are registered in the name of
Cede & Co. will be accompanied by book entries made by DTC and, in turn, by the
DTC Participants who act on behalf of the Beneficial Owners of the Bonds.
(c)            With respect to Bonds registered in the name of Cede & Co., as
DTC's nominee, the Issuer and the Trustee shall have no responsibility or
obligation to any DTC Participant or to any person on behalf of whom such a DTC
Participant holds an interest in the Bonds, except as provided in this
Indenture.  Without limiting the immediately preceding sentence, the Issuer and
the Trustee shall have no responsibility or obligation with respect to (i) the
accuracy of the records of DTC, Cede & Co. or any DTC Participant with respect
to any ownership interest in the Bonds, (ii) the delivery to any DTC Participant
or any other person, other than a Bondholder, as shown on the registration
books, of any notice with respect to the Bonds, including any notice of
redemption, or (iii) the payment to any DTC Participant or any other person,
other than a Registered Owner, as shown in the registration books of any amount
with respect to principal of, premium, if any, or interest on, the Bonds.
(d)            Notwithstanding any other provisions of this Indenture to the
contrary, the Issuer and the Trustee shall be entitled to treat and consider the
person in whose name each Bond is registered in the registration books as the
absolute owner of such Bond for the purpose of payment of principal, premium, if
any, and interest with respect to such Bond, for the purpose of giving notices
of redemption and other matters with respect to such Bond, for the purpose of
registering transfers with respect to such Bond, and for all other purposes
whatsoever.  The Trustee shall pay all principal of, premium, if any, and
interest on the Bonds only to or upon the order of the respective owners, as
shown in the registration books as provided in this Indenture, or their
respective attorneys duly authorized in writing, and all such payments shall be
valid and effective to fully satisfy and discharge the Issuer's obligations with
respect to payment of principal of, premium, if any, and interest on, the Bonds
to the extent of the sum or sums so paid.
(e)            No person other than a Registered Owner, as shown in the
registration books, shall receive a Bond certificate evidencing the obligation
of the Issuer to make payments of principal, premium, if any, and interest,
pursuant to this Indenture.
(f)            Any provision of this Indenture permitting or requiring the
delivery of Bonds shall, while the book‑entry system is in effect, be satisfied
by the notation on the books of DTC or a DTC Participant, if applicable, of the
transfer of the Beneficial Owner's interest in such Bond.
(g)            So long as the book‑entry system is in effect, the Trustee and
the Issuer shall comply with the terms of the Letter of Representations, a copy
of which is attached hereto as Exhibit B and made a part hereof, or an alternate
Letter of Representations as required by DTC.
(h)            DTC may determine to discontinue providing its service with
respect to the Bonds at any time by giving reasonable written notice and all
relevant information on the Beneficial Owners of the Bonds to the Issuer or the
Trustee and discharging its responsibilities with respect thereto under
applicable law.  If there is no successor Securities Depository appointed by the
Issuer, the Trustee shall authenticate and deliver Bonds to the Beneficial
Owners thereof in accordance with the information respecting the Beneficial
Owners provided to the Trustee by DTC, but without any liability on the part of
the Issuer or the Trustee for the accuracy of such information.  The Issuer, at
the direction of the Company, may determine not to continue participation in the
system of book entry transfers through DTC (or a successor Securities
Depository) at any time by giving reasonable written notice to DTC (or a
successor Securities Depository) and the Trustee.  In such event, the Issuer
shall execute and deliver to the Trustee, and the Trustee shall authenticate and
deliver the Bonds to the Beneficial Owners thereof in accordance with the
information respecting the Beneficial Owners provided to the Trustee by DTC, but
without any liability on the part of the Issuer or the Trustee for the accuracy
of such information.
The Chairman or Executive Director of the Issuer are hereby authorized to
execute any additional Letter of Representations or similar document necessary
from time to time to continue or provide for the DTC book‑entry system.


Section 2.14.                          Payments to Cede & Co.; Payments to
Beneficial Owners.
(a)            Notwithstanding any other provision of this Indenture to the
contrary, so long as any Bond is registered in the name of Cede & Co., as
nominee of DTC, all payments with respect to principal of, premium, if any, and
interest on, such Bond and all notices with respect to such Bond shall be made
and given, respectively, pursuant to DTC's rules and procedures.
(b)            Payments by the DTC Participants to Beneficial Owners will be
governed by standing instructions and customary practices, as is now the case
with municipal securities held for the accounts of customers in bearer form or
registered in "street name," and will be the responsibility of such DTC
Participant and not of DTC, the Trustee or the Issuer, subject to any statutory
and regulatory requirements as may be in effect from time to time.
ARTICLE III  
DEBT SERVICE FUND
Section 3.1.                          Establishment of Funds and Accounts.
The Issuer hereby establishes with the Trustee a trust fund designated the Debt
Service Fund.


Section 3.2.                          Debt Service Fund.
Monies in the Debt Service Fund shall be held in trust for the Bondholders and,
except as otherwise expressly provided herein, shall be used solely for the
payment of the interest on the Bonds and for the payment of principal of or
premium, if any, on the Bonds upon maturity, whether stated or accelerated, or
upon redemption thereof pursuant to Article V hereof.  The Issuer hereby
authorizes and directs the Trustee, and the Trustee hereby agrees, to withdraw
and make available at its designated office sufficient funds (to the extent
available) from the Debt Service Fund to pay the principal of, premium, if any,
and interest on the Bonds as the same become due and payable, which
authorization and direction the Trustee hereby accepts.


Section 3.3.                          Return of Monies from Non‑Presentment of
Bonds.
In the event any Bond shall not be presented for payment when the principal
thereof becomes due, either at maturity, at the date fixed for redemption
thereof, or otherwise, and is not thereafter presented for payment, any funds
which shall be held for the payment of such principal or redemption price and
which remain unclaimed by the Owner of the Bond not presented for payment for a
period of two (2) years after such due date thereof, shall, upon request in
writing by the Company to the Trustee, and subject to applicable unclaimed
property or similar law of the Commonwealth, be paid by the Trustee to the
Company.  The owners of the Bonds for which the related deposit was made shall
thereafter be limited to a claim against the Company for such monies without
interest thereon and only to the extent the related deposit was repaid to the
Company.


Section 3.4.                          Reserved.
 
Section 3.5.                          Debt Service Fund Monies to be Held for
All Registered Owners, With Certain Exceptions.
Until applied as herein provided, monies and investments held in the Debt
Service Fund shall be held in trust for the benefit of the Registered Owners of
all Outstanding Bonds, except that on and after the date on which the interest
on or principal or redemption price of any particular Bond or Bonds is due and
payable from the Debt Service Fund, the unexpended balance of the amount
deposited or reserved in such fund for the making of such payments shall, to the
extent necessary therefor, be held for the benefit of the Registered Owner or
Registered Owners entitled thereto.


Section 3.6.                          Additional Accounts and Subaccounts.
At the written request of the Company, the Trustee shall establish and maintain
additional accounts or subaccounts within the Debt Service Fund as the Company
may reasonably request; provided that (a) in each  case, the written request of
the Company shall set forth in reasonable detail the sources of deposits into
and disbursements from the account or subaccount to be established, and (b) in
each case, the sources of deposits into and disbursements from the account or
subaccount to be established shall be limited to the sources of deposits
permitted or required to be made into and the disbursements permitted or
required to be made from the fund or account within which it is to be
established.


ARTICLE IV  
INVESTMENTS, TAX COVENANTS
Section 4.1.                          Investment of Funds.
Pending disbursement of the amounts on deposit in the Debt Service Fund (other
than any monies held by the Trustee to pay the principal of, premium, if any, or
interest which has previously become payable with respect to the Bonds which
shall only be invested as provided below in the next succeeding paragraph) as
provided herein, the Trustee is hereby directed to invest and reinvest such
amounts in Investment Securities promptly upon receipt of, and, subject to the
limitations set forth in this Article, in accordance with the written
instructions of the Company.  In the event no such written instructions are
received by the Trustee, such amounts shall be invested in Investment Securities
described in clause (g) of the definition thereof, pending receipt of such
investment instructions.  All such investments, as well as the investments
described in the next succeeding paragraph, shall be credited to the fund (and
account and subaccount therein) from which the money used to acquire such
investments shall have come, and all income and profits on such investments
shall be credited to, and all losses thereon shall be charged against, such fund
(and account and subaccount therein).  As amounts invested are needed for
disbursement from the Debt Service Fund, the Trustee shall cause a sufficient
amount of the investments credited to that fund to be redeemed or sold and
converted into cash to the credit of that fund (and account and subaccount
therein).  The Trustee shall not be liable or responsible for any loss resulting
from any such investment or reinvestment or redemption or sale as herein
authorized; except that the Trustee shall be liable for any loss resulting from
its willful or grossly negligent failure, within a reasonable time after
 receiving the direction from the Company to make any investment or reinvestment
in the manner provided for herein at the Company's written direction.  If the
Trustee is unable, after reasonable effort and within a reasonable time, to make
any such investment or reinvestment, it shall so notify the Company in writing
and thereafter the Trustee shall be relieved of all responsibility with respect
thereto.  The Trustee may make any and all such investments through its own
investment department or that of its affiliates or subsidiaries.


Notwithstanding anything to the contrary contained herein, any monies held by
the Trustee to pay the principal of, premium, if any, or interest which has
previously become payable with respect to the Bonds shall only be invested by
the Trustee overnight in United States Government Obligations or other
Investment Securities rated A+ or higher by any Rating Agency then rating the
Bonds as directed in writing by the Company.


The Company by its execution of the Loan Agreement covenants to restrict the
investment of money in the funds created under this Indenture in such manner and
to such extent, if any, as may be necessary, after taking into account
reasonable expectations at the time the Bonds are delivered to their original
purchaser, so that the Bonds will not constitute arbitrage bonds under
Section 148 of the Code and the Regulations, and the Trustee hereby agrees to
comply with the Company's written instructions with respect to the investment of
money in the funds created under this Indenture so long as such instructions
conform to the requirements of the Indenture.


Notwithstanding the foregoing, the Company will not direct the Trustee to make
investments under this Indenture that conflict with or exceed the limitations
set forth in the Tax Documents.  The Trustee shall have no responsibility with
respect to the compliance by the Company or the Issuer with respect to any
covenant herein regarding investments made in accordance with this Article,
including those covenants regarding the limitations set forth in the Tax
Documents, other than to use its best reasonable efforts to comply with
instructions from the Company regarding such investments.  Since the investments
permitted by this Section have been included at the request of the Company and
the making of such investments will be subject to the Company's written
direction, the Issuer and the Trustee specifically disclaim and shall not have
any obligation to the Company for any loss arising from, or tax consequences of,
investments pursuant to the provisions of this Section.  Confirmations are not
required from the Trustee for permitted investments included in a monthly
statement rendered by the Trustee, and no statement need be rendered by the
Trustee for any fund or account if no investment or income accrual activity
occurred in such fund or account during such month.


Section 4.2.                          Arbitrage Bond Covenant.
With respect to the authority to invest funds granted in this Indenture, the
Issuer hereby covenants with the Bondholders that, subject to the Company's
written direction of the investment of funds, it will make no use of the
proceeds of the Bonds, or any other funds which may be deemed to be proceeds of
the Bonds pursuant to Section 148 of the Code, which would cause the Bonds to be
"arbitrage bonds" within the meaning of such Section.


The Trustee shall provide such information as the Company may reasonably request
in writing to enable the Company to calculate the amount of earnings on the
monies held under this Indenture.


Section 4.3.                          Covenants Regarding Tax Exemption.
The Issuer covenants to refrain from any action which would adversely affect, or
to take such action as is reasonable and available and within its control to
assure, the treatment of the Bonds as obligations described in Section 103(a) of
the Code, the interest on which is not included in the "gross income" of the
holder (other than the income of a "substantial user" of the facilities
refinanced by the Refunding Project or a "related person" within the meaning of
Section 147(a) of the Code) for purposes of federal income taxation.


ARTICLE V  
REDEMPTION OF BONDS
Section 5.1.                          Bonds Subject to Redemption.
(a)            Optional Redemption.  The Bonds are subject to optional
redemption as set forth in Section 2.2 hereof.
(b)            Special Mandatory Redemption of the Bonds.  The Bonds are subject
to Special Mandatory Redemption prior to maturity not later than 180 days after
the Company has actual knowledge of the occurrence of a Determination of
Taxability at a redemption price equal to 100% of the principal amount thereof,
plus accrued interest, if any, to the redemption date.  Any such Special
Mandatory Redemption shall be in whole unless the Company delivers to the
Trustee an opinion of Bond Counsel that redemption of a portion of the Bonds
Outstanding would have the result that interest payable on the Bonds remaining
Outstanding after such redemption would not be includable for federal income tax
purposes in the gross income of any Owner or Beneficial Owner of a Bond (other
than an Owner or Beneficial Owner who is a "substantial user" of the facilities
refinanced by the Refunding Project or a "related person" within the meaning of
Section 147(a) of the Code and the applicable regulations thereunder), and in
such event the Bonds or portions thereof (in Authorized Denominations) shall be
redeemed at such times and in such amounts as Bond Counsel shall so direct in
such opinion.
If the Trustee receives written notice from any Owner stating that (i) the Owner
has been notified in writing by the Internal Revenue Service that it proposes to
include the interest on any Bond in the gross income of such Owner for the
reasons stated in the definition of "Determination of Taxability" set forth
herein or any other proceeding has been instituted against such Owner which may
lead to a Final Determination, and (ii) such Owner will afford the Company the
opportunity to contest the same, either directly or in the name of the Owner,
and until a conclusion of any appellate review, if sought, then the Trustee
shall promptly give notice thereof to the Company and the Issuer and to the
Owners of Bonds then Outstanding.  If the Trustee thereafter receives written
notice of a Final Determination, the Trustee shall make demand for prepayment of
the unpaid Installment Loan Payments under the Loan Agreement or necessary
portions thereof as set forth in such notice of Final Determination from the
Company and give notice of the Special Mandatory Redemption of the appropriate
amount of Bonds on the earliest practicable date within the required period of
180 days.  In taking any action or making any determination under this
Section 5.1(b), the Trustee may rely on an opinion of counsel.


Section 5.2.                          Selection of Bonds for Redemption.
In the event that fewer than all Bonds subject to redemption are to be redeemed,
Bonds shall be selected by the Trustee for redemption by lot.  In the case of
Bonds of varying Authorized Denominations, each Bond shall be treated as
representing that number of Bonds which is obtained by dividing the face amount
thereof by the minimum Authorized Denomination applicable to such Bond.  In no
event shall there remain outstanding in the name of any Owner, a Bond in an
amount less than the minimum Authorized Denomination.


Section 5.3.                          Notice of Redemption.
The Company must deliver written notice by facsimile or first class mail to the
Issuer and the Trustee of its intention to prepay the amounts due under the Loan
Agreement and its request that the Bonds be called for redemption at least
thirty (30) days prior to the proposed redemption date (or such lesser period as
is acceptable to the Trustee).  Unless previously delivered to the Trustee and
the Issuer, any such notice from the Company relating to Special Mandatory
Redemption shall be accompanied by a certificate as to the occurrence of the
event or events on which any Special Mandatory Redemption is based.  The Trustee
shall cause notice of any redemption of Bonds hereunder to be given to the
Registered Owners of all Bonds to be redeemed at the registered addresses
appearing in the registration books kept for such purpose pursuant to Article II
hereof.  Each such notice shall (i) be given by facsimile or by first class mail
at least twenty (20) days prior to the redemption date, (ii) identify the Bonds
to be redeemed (specifying the CUSIP numbers, if any, assigned to the Bonds),
(iii) specify the redemption date and the redemption price, and (iv) state that
on the redemption date the Bonds called for redemption will be payable at the
designated corporate trust operations office of the Trustee, that from that date
interest will cease to accrue, and that no representation is made as to the
accuracy or correctness of the CUSIP numbers printed therein or on the Bonds.
 No defect affecting any Bond, whether in the notice of redemption or mailing
thereof (including any failure to mail such notice), shall affect the validity
of the redemption proceedings for any other Bonds.  The Trustee shall also send
a notice of prepayment or redemption by first class mail to the Registered Owner
of any Bond who has not sent such Bond in for redemption sixty (60) days after
the redemption date.


In addition, the Trustee shall give notice of redemption of Bonds by facsimile
or by mail, first class postage prepaid, at least twenty (20) days prior to a
redemption date to each registered Securities Depository and to any national
information service that disseminates redemption notices.  Any notice sent to
registered securities depositories or such national information services shall
be sent so that they are received at least two (2) days prior to the general
mailing or publication date of such notice.  The Trustee may, but shall not be
required to, give such other notice or notices as may be recommended in
releases, letters, pronouncements or other writings of the Securities and
Exchange Commission and the Municipal Securities Rulemaking Board.  No defect in
or delay or failure in giving any recommended notice described in this paragraph
shall in any manner affect the notice of redemption described in the preceding
paragraph of this Section 5.3 and any notice mailed as provided in the preceding
paragraph of this Section 5.3 shall be conclusively presumed to have been duly
given, whether or not the Registered Owner receives the notice.


With respect to any notice of optional redemption of Bonds, unless upon the
giving of such notice such Bonds shall be deemed to have been paid within the
meaning of Article X hereof, such notice shall state that such redemption shall
be conditional upon the receipt by the Trustee on or prior to the date fixed for
such redemption of monies sufficient to pay the principal of, and premium, if
any, and interest on, such Bonds to be redeemed, and that if such monies shall
not have been so received said notice shall be of no force and effect and the
Issuer shall not be required to redeem such Bonds.  In the event that such
notice of redemption contains such a condition and such monies are not so
received, the redemption shall not be made and the Trustee shall within a
reasonable time thereafter give notice to all Owners of Outstanding Bonds, in
the manner in which the notice of redemption was given, that such monies were
not so received.


Section 5.4.                          Effect of Redemption.
If the redemption price of the Bonds has been paid to the Trustee in immediately
available funds on or before the redemption date, then interest thereon will
cease to accrue, and the Registered Owners will have no rights with respect to
such Bonds nor will they be entitled to the benefits of the Indenture except to
receive payment of the redemption price thereof and unpaid interest accrued to
the date fixed for redemption.


Section 5.5.                          Redemption by the Company in the Event of
Death of a Beneficial Owner.
Unless the Bonds have been declared due and payable prior to their maturity by
reason of an Event of Default, the Representative (as hereinafter defined) of a
deceased Beneficial Owner (as hereinafter defined) who has owned (or whose
estate has owned) the Bonds has the right after May 1, 2014 to request
redemption prior to stated maturity of all or part of his interest in the Bonds,
and the Company will redeem (or will cause the Issuer to redeem) the same
subject to the limitations that the Company will not be obligated to redeem (or
cause to be redeemed), during the period from May 1, 2014 through and including
November 1, 2014 (the "Initial Period"), and during any twelve-month period
which ends on and includes each November 1 thereafter (each such twelve-month
period being hereinafter referred to as a "Subsequent Period"), (i) on behalf of
a deceased Beneficial Owner any interest in the Bonds which exceeds $25,000 in
aggregate principal amount (the "Individual Limitation") or (ii) interests in
the Bonds exceeding $300,000 in aggregate principal amount (the "Annual
Limitation").  Subject to the forgoing limitations, a request for redemption may
be initiated by the Representative of a deceased Beneficial Owner at any time
and in any principal amount.


The Company may, at its option, redeem (or cause to be redeemed) interests of
any deceased Beneficial Owner in the Bonds in the Initial Period or any
Subsequent Period in excess of the Individual Limitation.  Any such redemption,
to the extent that it exceeds the Individual Limitation for any deceased
Beneficial Owner, shall not be included in the computation of the Annual
Limitation for such Initial Period or such Subsequent Period, as the case may
be, or for any succeeding Subsequent Period.  The Company may, at its option,
redeem (or cause to be redeemed) interests of deceased Beneficial Owners in the
Bonds, in the Initial Period or any Subsequent Period in an aggregate principal
amount exceeding the Annual Limitation.  Any such redemption, to the extent it
exceeds the Annual Limitation shall not reduce the Annual Limitation for any
Subsequent Period.  On any determination by the Company to redeem (or cause to
be redeemed) Bonds in excess of the Individual Limitation or the Annual
Limitation, Bonds so redeemed shall be redeemed in the order of the receipt of
Redemption Requests (as hereinafter described) by the Trustee.


A request for redemption of an interest in the Bonds may be initiated by the
personal representative or other person authorized to represent the estate of
the deceased Beneficial Owner or by a surviving joint tenant(s) or tenant(s) by
the entirety or the trustee of a trust (each, a "Representative").  The
Representative shall deliver a request to the DTC Participant through whom the
deceased Beneficial Owner owned such interest, in form satisfactory to the DTC
Participant, together with evidence of the death of the Beneficial Owner,
evidence of the authority of the Representative satisfactory to the DTC
Participant, such waivers, notices or certificates as may be required under
applicable state or federal law and such other evidence of the right to such
redemption as the DTC Participant shall require.  The request shall specify the
principal amount of the interest in the Bonds to be redeemed.  The DTC
Participant shall thereupon deliver to DTC a request for redemption
substantially in the form attached as Exhibit C hereto (a "Redemption Request").
 DTC will, on receipt thereof, forward the same to the Trustee.  The Trustee
shall maintain records with respect to Redemption Requests received by it
including date of receipt, the name of the DTC Participant filing the Redemption
Request and the status of each such Redemption Request with respect to the
Individual Limitation or the Annual Limitation.  The Trustee will immediately
file each Redemption Request it receives, together with the information
regarding the eligibility thereof with respect to the Individual Limitation or
the Annual Limitation, with the Company.  DTC, the Issuer and the Trustee may
conclusively assume, without independent investigation, that the statements
contained in each Redemption Request are true and correct and shall have no
responsibility for reviewing any documents submitted to the DTC Participant by
the Representative or for determining whether the applicable decedent is in fact
the Beneficial Owner of the interest in the Bonds to be redeemed or is in fact
deceased and whether the Representative is duly authorized to request redemption
on behalf of the applicable Beneficial Owner.


Subject to the Individual Limitation and the Annual Limitation, the Company
will, after the death of any Beneficial Owner, redeem (or cause to be redeemed)
the interest of such Beneficial Owner in the Bonds on the next Interest Payment
Date occurring not less than 30 days following receipt by the Company of the
Redemption Request from the Trustee.  If Redemption Requests exceed the
aggregate principal amount of interests in Bonds required to be redeemed during
the Initial Period or during any Subsequent Period, then such excess Redemption
Requests will be applied in the order received by the Trustee to successive
Subsequent Periods, regardless of the number of Subsequent Periods required to
redeem such interests.  The Company may, at any time notify the Trustee in
writing that it will redeem (or cause to be redeemed), on the next Interest
Payment Date occurring not less than 30 days thereafter, all or any such lesser
amount of Bonds for which Redemption Requests have been received but which are
not then eligible for redemption by reason of the Individual Limitation and the
Annual Limitation.  Any Bonds so redeemed shall be redeemed in the order of
receipt of Redemption Requests by the Trustee.


The price to be paid by the Company for the Bonds to be redeemed pursuant to a
Redemption Request is 100% of the principal amount thereof plus accrued but
unpaid interest to the date of payment.  Subject to arrangements with DTC,
payment for interests in the Bonds which are to be redeemed shall be made to DTC
upon presentation of Bonds to the Trustee for redemption in the aggregate
principal amount specified in the Redemption Requests submitted to the Trustee
by DTC which are to be fulfilled in connection with such payment.  The principal
amount of any Bonds acquired or redeemed by or at the direction of the Company
other than by redemption at the option of any Representative of a deceased
Beneficial Owner pursuant to this section shall not be included in the
computation of either the Individual Limitation or the Annual Limitation for the
Initial Period or for any Subsequent Period.


For purposes of this section, a "Beneficial Owner" means the Person who has the
right to sell, transfer or otherwise dispose of an interest in a Bond and the
right to receive the proceeds therefrom, as well as the interest and principal
payable to the holder thereof.  In general, a determination of beneficial
ownership in the Bonds will be subject to the rules, regulations and procedures
governing  DTC and DTC Participants.


For purposes of this section, an interest in a Bond held in tenancy by the
entirety, joint tenancy or by tenants in common will be deemed to be held by a
single Beneficial Owner and the death of a tenant by the entirety, joint tenant
or tenant in common will be deemed the death of a Beneficial Owner.  The death
of a person who, during his lifetime, was entitled to substantially all of the
rights of a Beneficial Owner of an interest in the Bonds will be deemed the
death of the Beneficial Owner, regardless of the recordation of such interest on
the records of the DTC Participant, if such rights can be established to the
satisfaction of the DTC Participant.  Such interests shall be deemed to exist in
typical cases of nominee ownership, ownership under the Uniform Gifts to Minors
Act or the Uniform Transfers to Minors Act, community property or other similar
joint ownership arrangements, including individual retirement accounts or Keogh
H.R. 10 plans maintained solely by or for the decedent or by or for the decedent
and any spouse, and trust and certain other arrangements where the decedent has
the right to receive all or a portion of the income and such person has
substantially all of the rights of a Beneficial Owner during such person's
lifetime.


In the case of a Redemption Request which is presented on behalf of a deceased
Beneficial Owner and which has not been fulfilled at the time the Company gives
notice of its election to redeem the Bonds, the Bonds which are the subject of
such pending Redemption Request shall be redeemed prior to any other Bonds.


Any Redemption Request may be withdrawn by the person(s) presenting the same
upon delivery of a written request for such withdrawal given by the DTC
Participant on behalf of such person to the DTC and by the DTC to the Trustee
not less than 60 days prior to the Interest Payment Date on which such Bonds are
eligible for redemption.


The Company may, at its option, purchase any Bonds for which Redemption Requests
have been received in lieu of redeeming (or causing the redemption of) such
Bonds.  Any Bonds so purchased by the Company shall either be reoffered for sale
and sold within 180 days after the date of purchase or presented to the Trustee
for redemption and cancellation.


During such time or times as the Bonds are not represented by a Global Security,
as defined by DTC, and are issued in definitive form, all references in this
Section to DTC Participants and the DTC, including the DTC's governing rules,
regulations and procedures shall be deemed deleted, all determinations which
under this section the DTC Participants are required to make shall be made by
the Company (including, without limitation, determining whether the applicable
decedent is in fact the Beneficial Owner of the interest in the Bonds to be
redeemed or is in fact deceased and whether the Representative is duly
authorized to request redemption on behalf of the applicable Beneficial Owner),
all Redemption Requests, to be effective, shall be delivered by the
Representative to the Trustee, with a copy to the Company, and shall be in the
form of a Redemption Request (with appropriate changes to reflect the fact that
such Redemption Request is being executed by a Representative) and, in addition
to all documents that are otherwise required to accompany a Redemption Request,
shall be accompanied by the Bond that is the subject of such request.


Section 5.6.                          Purchase in Lieu of Redemption.
Notwithstanding anything to the contrary contained herein, the Company may elect
to purchase from the Owners any Bonds that have been called for redemption under
Section 5.1 hereof on the redemption date by giving the Trustee and the Issuer
written notice at least two (2) Business Days prior to the date the Bonds are to
be redeemed.  The principal amount of Bonds to be redeemed on the applicable
redemption date shall be reduced by the amount of Bonds so purchased.  Prior to
the date that any such purchased Bonds are sold by the Company, the Company
shall receive a Favorable Opinion of Bond Counsel.


ARTICLE VI  
REPRESENTATIONS AND COVENANTS OF THE ISSUER
Section 6.1.                          General Limitation; Issuer's
Representation.
The representations and covenants of the Issuer herein and in any proceeding,
document or certification incidental to issuance of the Bonds shall not create a
pecuniary liability of the Issuer, except to the extent of the Trust Estate.
 The Issuer represents and covenants that it has made no pledge, assignment or
other conveyance of its rights, title and interest in the Trust Estate except to
the Trustee as provided herein.


Section 6.2.                          Payment of Bonds and Performance of
Covenants.
The Issuer shall, but only out of the Revenues, promptly pay the principal of,
premium, if any, and interest on the Bonds at the place, on the dates and in the
manner provided in the Bonds.  The Issuer shall promptly perform and observe all
of its other covenants, undertakings and obligations set forth in the Financing
Documents.


Section 6.3.                          Enforcement of the Loan Agreement.
The Loan Agreement, a duly executed counterpart of which has been filed with the
Trustee, sets forth the covenants and obligations of the Company, including
provisions that the Loan Agreement may only be amended with the written consent
of the Trustee, and reference is hereby made to the Loan Agreement for a
statement of such covenants and obligations of the Company.  Subject to
Section 6.4 hereof and the enforcement of Unassigned Issuer's Rights by the
Issuer, the Trustee may enforce against the Company or any Person any rights of
the Issuer or obligations of the Company under or arising from the Bonds or the
Loan Agreement, whether or not the Issuer is in default hereunder or under the
Bonds, but the Trustee shall not be deemed to have thereby assumed the
obligations of the Issuer under the Loan Agreement.  The Issuer shall fully
cooperate with the Trustee in the enforcement by the Trustee of any such rights.


Section 6.4.                          No Personal Liability.
No member, officer, attorney, agent or employee of the Issuer or the Department,
including any person executing this Indenture or the Bonds and no individual
employee or agent of the Company shall be liable personally on the Bonds or be
subject to any personal liability for any reason relating to the issuance of the
Bonds.


Section 6.5.                          Exemption from Federal Income Taxation.
The Issuer will not knowingly take any action, or omit to take any action, which
action or omission will adversely affect the exclusion from gross income for
federal income tax purposes of interest on the Bonds, and in the event of such
action or omission will promptly, upon receiving knowledge thereof, take all
lawful actions, based on advice of counsel and at the expense of the Company, as
may rescind or otherwise negate such action or omission.


Section 6.6.                          Corporate Existence; Compliance with Laws.
            The Issuer shall maintain its corporate existence; shall use its
best efforts to maintain and renew all its rights, powers, privileges and
franchises; and shall comply with all valid and applicable laws, rules,
regulations, orders, requirements and directions of any legislative, executive,
administrative or judicial body relating to the Issuer's participation in the
financing of the Refunding Project, the issuance of the Bonds or its execution,
delivery and performance of this Indenture and the Loan Agreement.


Section 6.7.                          Filings.
            The Issuer shall cause this Indenture or financing statements
relating hereto to be filed, in such manner and at such places as may be
required by law fully to protect the security of the Registered Owners and the
right, title and interest of the Trustee in and to the Trust Estate or any part
thereof.  From time to time, the Trustee may, but shall not be required to,
obtain an opinion of counsel setting forth what, if any, actions by the Issuer
or Trustee should be taken to preserve such security.  The Issuer shall execute
or cause to be executed any and all further instruments as shall reasonably be
requested by the Trustee for such protection of the interests of the Registered
Owners and shall furnish satisfactory evidence to the Trustee of filing and
refiling of such instruments and of every additional instrument which shall be
necessary to preserve the lien of the Indenture upon the Trust Estate or any
part thereof until the principal or redemption price of, and interest on the
Bonds issued hereunder shall have been paid in full.  The Issuer shall cause to
be prepared, and the Trustee shall execute or join in the execution of, any such
further or additional instrument and file or join in the filing thereof at such
time or times and in such place or places as it may be advised by an opinion of
counsel to preserve the lien of this Indenture upon the Trust Estate or any part
thereof until the aforesaid principal or redemption price and interest shall
have been paid.


Section 6.8.                          Further Assurances.
            Except to the extent otherwise provided in this Indenture, the
Issuer shall not enter into any contract or take any action by which the rights
of the Trustee or the Registered Owners may be impaired and shall, from time to
time, execute and deliver such further instruments and take such further action
as may be required to carry out the purposes of this Indenture.


Section 6.9.                          Inspection of Books.
            All books and records, if any, in the Issuer's possession relating
to the Refunding Project and the amounts derived from the Refunding Project
shall, upon written request and at all reasonable times, be open to inspection
by such accountants or other agents as the Trustee may from time to time
designate.


ARTICLE VII  
EVENTS OF DEFAULT AND REMEDIES
Section 7.1.                          Events of Default Defined.
(a)            Each of the following shall be an Event of Default hereunder:
(i)            Payment of any installment of interest, principal, or premium, if
any, on the Bonds is not made when due and payable; or
(ii)            An Act of Bankruptcy shall occur; or
(iii)            Failure by the Issuer to observe or perform any covenant,
condition or agreement on its part to be observed or performed under this
Indenture, other than as referred to in (i) above, for a period of 30 days after
written notice is given to the Issuer, specifying such failure and requesting
that it be remedied, by the Trustee; provided, however, that if the failure
stated in the notice is such that it can be remedied but not within such 30‑day
period, it shall not constitute an Event of Default if the default, in the
judgment of the Trustee in reliance upon advice of counsel, is correctable
without material adverse effect on the Bondholders and if corrective action is
instituted by the Issuer within such period and is diligently pursued until the
default is remedied; or
(iv)            The occurrence of an Event of Default under the Loan Agreement.
(b)            The Trustee shall promptly notify the Issuer and the Company in
writing of the occurrence of any Event of Default after it receives written
notice or has actual knowledge (as it relates to Section 7.1(a)(i) of such
occurrence.
(c)            Force Majeure.  The provisions of Section 7.1(a)(iii) hereof and
Section 8.1(b)(vi) of the Loan Agreement are subject to the following
limitations:  if by reason of acts of God; strikes, lockouts or other industrial
disturbances; acts of public enemies; orders of any kind of the Government of
the United States or of the Commonwealth or any department, agency, political
subdivision, court or official of any of them, or any civil or military
authority; insurrections; riots; epidemics; landslides; lightning; earthquakes;
volcanoes; fires; hurricanes; tornadoes; storms; blue northers; floods;
washouts; droughts; restraint of government and people; civil disturbances;
explosions; breakage or accident to machinery; partial or entire failure of
utilities; or any cause or event not reasonably within the control of either the
Company or the Issuer, the Company is unable in whole or in part to carry out
any one or more of its agreements or obligations contained in the Loan Agreement
(other than its obligations under Sections 6.4 through 6.6, 6.10, 7.1, 7.2 and
8.3 thereof) or the Issuer is unable in whole or in part to carry out any one or
more of its agreements or obligations contained in this Indenture (other than
its obligations to pay the principal of, and premium, if any, and interest on
the Bonds as herein provided), neither the Company nor the Issuer shall be
deemed in default by reason of not carrying out said agreement or agreements or
performing said obligation or obligations during the continuance of such
inability.  Both the Company and the Issuer shall make reasonable efforts to
remedy with all reasonable dispatch the cause or causes preventing them from
carrying out their respective agreements; provided, that the settlement of
strikes, lockouts and other industrial disturbances shall be entirely within the
discretion of the Company, and the Company shall not be required to make
settlement of strikes, lockouts and other disturbances by acceding to the
demands of the opposing party or parties when such course is in the judgment of
the Company unfavorable to the Company.
 
Section 7.2.                          Acceleration and Annulment Thereof.
(a)            Upon the occurrence of an Event of Default described in
Section 7.1(a)(ii) hereof, the principal of all Bonds then Outstanding, together
with accrued interest thereon, shall automatically become due and payable
immediately without any declaration of acceleration by the Trustee, anything in
this Indenture to the contrary notwithstanding.   Upon the occurrence of any
other Event of Default hereunder the Trustee may, and upon the written direction
of the Registered Owners of 25% or more in principal amount of the Bonds then
Outstanding and (subject to the provisions of Section 8.1(b) hereof) receipt of
indemnity to its sole satisfaction shall, by notice in writing to the Issuer and
the Company declare the principal of all Bonds then Outstanding to be
immediately due and payable, and upon such declaration, the said principal,
together with interest accrued thereon, shall become due and payable
immediately, anything in this Indenture or in the Bonds to the contrary
notwithstanding; provided, however, that no such declaration shall be made if
the Company cures such Event of Default prior to the date of the declaration.
 Upon any acceleration hereunder (whether automatic or by declaration), all
payments due under the Loan Agreement shall automatically become immediately due
and payable and the Trustee shall promptly exercise such rights as it may have
under the Loan Agreement.
Promptly following any declaration of acceleration (or promptly after the
Trustee has knowledge of an automatic acceleration), the Trustee shall cause to
be mailed notice of such acceleration by first class mail to each Owner of a
Bond at his last address appearing on the registration books of the Trustee.
 Any defect in or failure to give such notice of such acceleration shall not
affect the validity of such acceleration.
(b)            If after the principal then due on the Bonds has been declared to
be due and payable, and the redemption price then due and all arrears of
interest upon the Bonds are caused to be paid by the Issuer, and the Issuer also
causes to be performed all other things in respect to which it may have been in
default hereunder and causes to be paid by the Company or otherwise the
reasonable charges of the Trustee and the Registered Owners, plus reasonable
attorney's fees, or any such default is waived as provided in Section 7.13
hereof, then, and in every such case, the Trustee may, or upon the direction in
writing of the Registered Owners of a majority in principal amount of the Bonds
then Outstanding, shall annul such declaration and its consequences and such
annulment shall be binding upon the Trustee, the Issuer and upon all Registered
Owners of Bonds issued hereunder.  No such annulment shall extend to or affect
any subsequent default or impair any right or remedy consequent thereon.
 
Section 7.3.                          Legal Proceedings by Trustee.
If any Event of Default has occurred and is continuing, the Trustee in its
discretion may, and upon the written request of the Registered Owners of 25% or
more in principal amount of the Bonds then Outstanding and receipt of indemnity
to its sole satisfaction shall, in its own name;


(a)            By mandamus, or other suit, action or proceeding at law or in
equity, enforce all rights of the Registered Owners, including the right to
require the Issuer or the Company to carry out any other agreements with, or for
the benefit of, the Registered Owners;
(b)            Bring suit upon the Bonds;
(c)            By action or suit in equity require the Issuer to account as if
it were the trustee of an express trust for the Registered Owners; and
(d)            By action or suit in equity enjoin any acts or things which may
be unlawful or in violation of the rights of the Registered Owners.
 
Section 7.4.                          Discontinuance of Proceedings by Trustee.
If any proceeding taken by the Trustee on account of any default is discontinued
or is determined adversely to the Trustee, then the Issuer, the Trustee, the
Company and the Registered Owners shall be restored to their former positions
and rights hereunder as though no such proceeding had been taken.


Section 7.5.                          Registered Owners May Direct Proceedings.
The Registered Owners of a majority in principal amount of the Bonds then
Outstanding hereunder shall have the right to direct the method and place of
conducting all remedial proceedings by the Trustee hereunder; provided that the
Trustee shall have the right to decline to follow any such direction if the
Trustee, upon advice of counsel, determines that the action so directed may not
be lawfully taken or if the Trustee in good faith determines that the action so
directed might involve the Trustee in personal liability or might unduly
prejudice the interests of the Registered Owners not parties to such direction,
it being understood that the Trustee has no duty to ascertain whether or not
such actions so directed are unduly prejudicial to such Registered Owners.


Section 7.6.                          Limitations on Actions by Registered
Owners.
No Registered Owner shall have any right to pursue any remedy hereunder unless
(a) the Trustee shall have been given written notice of an Event of Default or
the Trustee is deemed to have notice as provided in Section 8.3(h), (b) the
Registered Owners of at least 25% in principal amount of the Bonds then
Outstanding shall have requested the Trustee, in writing, to exercise the powers
hereinabove granted or to pursue such remedy in its or their name or names,
(c) the Trustee shall have been offered indemnity satisfactory to it against
costs, expenses and liabilities, and (d) the Trustee shall have failed to comply
with such request within a reasonable time; it being understood and intended
that no one or more Registered Owners shall have any right in any manner
whatsoever to affect, disturb or prejudice the lien of this Indenture by its,
his or their action or to enforce any right hereunder except in the manner
herein provided, and that all proceedings at law or in equity shall be
instituted, had and maintained in the manner herein provided and for the equal
and ratable benefit of the owners of all Bonds then Outstanding.  Nothing
contained in this Indenture, however, shall affect or impair the right of any
Registered Owner to enforce the payment of the principal of, premium, if any,
and interest on any Bond at and after the maturity thereof, or the obligation of
the Issuer to cause the payment of the principal of, premium, if any, and
interest on each of the Bonds issued hereunder to the respective owners thereof
on the date, at the place, from the source and in the manner in the Bonds
expressed.


Section 7.7.                          Trustee May Enforce Rights Without
Possession of Bonds.
All rights under this Indenture and the Bonds may be enforced by the Trustee
without the possession of any Bonds or the production thereof at the trial or
other proceedings relative thereto, and any proceeding instituted by the Trustee
shall be brought in its name for the ratable benefit of the Registered Owners of
the Bonds.


Section 7.8.                          Remedies Not Exclusive.
Except as limited under Section 11.1 of this Indenture, no remedy herein
conferred is intended to be exclusive of any other remedy or remedies, and each
remedy is in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute.


Section 7.9.                          Delays and Omissions Not to Impair Rights.
No delay or omission in respect of exercising any right or power accruing upon
any default shall impair such right or power or be a waiver of such default, and
every remedy given by this Article may be exercised from time to time and as
often as may be deemed expedient.


Section 7.10.                          Application of Monies.
All monies received by the Trustee pursuant to any right given or action taken
under the provisions of this Article shall, after payment of costs, expenses,
liabilities and advances paid, incurred or made or anticipated by the Trustee,
its agents and counsel, and any receiver approved by the Trustee, in the
collection of such monies and of the expenses, liabilities and advances incurred
or made by the Trustee, its agents and counsel, and any receiver approved by the
Trustee, be deposited in the Debt Service Fund; and all monies in the Debt
Service Fund (other than monies held for the payment of a particular Bond) shall
be applied, as follows:


(a)            Unless the principal of all of the Bonds shall have become or
shall have been declared due and payable, all such monies shall be applied:
First ‑ to the payment to the persons entitled thereto of all interest then due
on the Bonds or if the amount available shall not be sufficient for such
purpose, then to the payment ratably, to the persons entitled thereto without
any discrimination or privilege; and
Second ‑ to the payment to the persons entitled thereto of the unpaid principal
of any of the Bonds which shall have become due (other than Bonds matured, or
called for redemption for the payment of which monies and/or Government
Obligations are held pursuant to this Indenture), in the order of their due
dates, with interest on such Bonds from the respective dates upon which they
become due and, if the amount available shall not be sufficient to pay in full
Bonds due on any particular date, together with such interest, then to the
payment ratably, according to the amount of principal due on such date, to the
persons entitled thereto without any discrimination or privilege.
(b)            If the principal of all the Bonds shall have become due or shall
have been declared due and payable, all such monies shall be applied to the
payment of the principal and the interest then due and unpaid upon the Bonds
(other than installments of interest, and amounts of principal of Bonds matured
or called for redemption, for the payment of which monies and/or Government
Obligations are held pursuant to this Indenture) without preference or priority
of principal over interest or of interest over principal, or of any installment
of interest over any other installment of interest, or of any Bond over any
other Bond, ratably, according to the amounts due respectively for principal and
interest, to the persons entitled thereto without any discrimination or
privilege.
(c)            If the principal of all the Bonds shall have been declared due
and payable, and if such declaration shall thereafter have been rescinded and
annulled under the provisions of this Article, then, subject to the provisions
of paragraph (b) of this Section in the event that the principal of all the
Bonds shall later become due or be declared due and payable, the monies shall be
applied in accordance with the provisions of paragraph (a) of this Section.
Whenever monies are to be applied pursuant to the provisions of this Section,
such monies shall be applied as soon as practicable as the Trustee shall in good
faith determine having due regard to the amount of such monies available for
application and the likelihood of additional monies becoming available for such
application in the future.  Whenever the Trustee shall apply such funds, it
shall fix the date (which shall be the date of acceleration of the Bonds or if
there shall not have been an acceleration, such date as shall be determined by
the Trustee) upon which such application is to be made and upon such date
interest on the amounts of principal to be paid on such dates shall cease to
accrue.  The Trustee shall give such notice as it may deem appropriate of the
deposit with it of any such monies and of the fixing of any such date, and shall
not be required to make payment to the holder of any Bond until such Bond shall
be presented to the Trustee.


Section 7.11.                          Trustee's Right to Receiver.
The Trustee shall be entitled as of right to the appointment of a receiver; and
the Trustee, the Registered Owners and any receiver so appointed shall have such
rights and powers and be subject to such limitations and restrictions as are
permitted by law.


Section 7.12.                          Trustee and Registered Owners Entitled to
All Remedies.
It is the purpose of this Article to make available to the Trustee and the
Registered Owners all lawful remedies; but should any remedy herein granted be
held unlawful, the Trustee and the Registered Owners shall nevertheless be
entitled to every other remedy provided by law.  It is further intended that,
insofar as lawfully possible, the provisions of this Article shall apply to and
be binding upon any trustee or receiver who may be appointed hereunder.


Section 7.13.                          Waiver of Past Defaults.
The Registered Owners of not less than a majority in principal amount of the
Outstanding Bonds may on behalf of the Registered Owners of all the Bonds (by
written notice thereof to the Issuer and the Trustee) waive any past default
hereunder and its consequences, except a default (1) in the payment of the
principal of, redemption premium, if any, or interest on, any Bond unless prior
to such waiver or rescission, all arrears of principal or interest, or both, as
the case may be, and all expenses of the Trustee, its agents and counsel in
connection with such default shall have been paid or provided for; or (2) in
respect of a covenant or provision hereof which under Article IX cannot be
modified or amended without the consent of the Registered Owner of each
Outstanding Bond.  Upon any such waiver, such default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of this Indenture; but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.


ARTICLE VIII  
THE TRUSTEE
Section 8.1.                          Certain Duties and Responsibilities of
Trustee.
(a)            The Trustee accepts the trusts hereby created and agrees to
perform the duties herein required of it upon the terms and conditions hereof.
 The Trustee shall have the right, power and authority, at all times, to do all
things not inconsistent with the express provisions of this Indenture which it
may deem necessary or advisable in order to:  (i) enforce the provisions of this
Indenture, (ii) take any action with respect to any Event of Default,
(iii) institute, appear in or defend any suit or other proceeding with respect
to an Event of Default, or (iv) protect the interests of the Owners of any
Outstanding Bonds.  The Trustee shall be responsible only for performing those
duties of the Trustee specifically provided for herein and no implied duties or
liabilities shall be read into this Indenture against the Trustee.
(b)            The permissive rights of the Trustee to do things enumerated in
this Indenture shall not be construed as a duty and, except as provided in the
next succeeding sentence in respect of the period during the continuance of an
Event of Default, the Trustee shall not be liable for any action reasonably
taken or omitted to be taken by it in good faith and reasonably believed by it
to be within the discretion or power conferred upon it hereby, or be responsible
other than for its own gross negligence or willful misconduct.  In case an Event
of Default has occurred and is continuing of which the Trustee has been notified
as provided in Section 8.3(h) or of which it is deemed to have notice pursuant
to such Section, the Trustee shall exercise such of the rights and powers vested
in it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent man would exercise under the circumstances in the conduct
of his own affairs.
(c)            The Trustee shall not be required to give any bond or surety in
respect of the execution of its rights and duties under this Indenture.
(d)            No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own grossly negligent action, its own grossly
negligent failure to act or its own willful misconduct, except that
(i)            this subsection shall not be construed to limit the effect of
subsection (a) of this Section;
(ii)            the Trustee shall not be liable for any error of judgment made
in good faith by its officers, unless it shall be proved that the Trustee was
grossly negligent in ascertaining the pertinent facts;
(iii)            the Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with any
direction of the Registered Owners of at least 25% or not less than a majority
in aggregate principal amount of the Outstanding Bonds permitted to be given by
them under this Indenture except as otherwise provided herein; and
(iv)            no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity, satisfactory to the Trustee in
its sole discretion, against such risk or liability is not assured to it.
(e)            Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section.
(f)            Except as otherwise expressly provided by the provisions of this
Indenture, the Trustee shall not be obligated and may not be required to give or
furnish any notice, demand, report, request, reply, statement, advice or opinion
to any Holder or any other Person, and the Trustee shall not incur any liability
for its failure or refusal to give or furnish the same unless obligated or
required to do so by the express provisions hereof.
(g)            In acting or omitting to act pursuant to the provisions of the
Loan Agreement, the Trustee shall be entitled to all of the rights and
immunities accorded to it under this Indenture, including but not limited to
those set out in this Article VIII.
(h)            Notwithstanding any provisions of this Indenture to the contrary,
the Trustee shall not be liable or responsible for the accuracy of any
calculation or determination which may be required in connection with or for the
purpose of complying with Section 148 of the Code, including, without
limitation, the calculation of amounts required to be paid to the United States
under the provisions of Section 148 of the Code, the maximum amount which may be
invested in "nonpurpose obligations" as defined in the Code and the fair market
value of any investments made hereunder, and the sole obligation of the Trustee
with respect to the investments of funds hereunder shall be to invest the monies
received by the Trustee as provided herein pursuant to the written instructions
of the Company.
(i)            The Trustee will report to the Bondholders and to the Internal
Revenue Service for each calendar year the amount of any "reportable payments"
during such year with respect to payments on the Bonds.
 
Section 8.2.                          Notice if Event of Default Occurs or
Notice if Taxability Occurs.
The Trustee shall give written notice as soon as possible (and in any event
within three (3) Business Days) to the Registered Owners (with copies to the
parties to the Financing Documents) of the occurrence of any Event of Default
hereunder after the Trustee acquires actual knowledge thereof, unless such
default shall have been cured or waived; provided, however, that, in the case of
an Event of Default of the character described in Sections 7.1(a)(iii) or
7.1(a)(v), the Trustee shall be protected in withholding such notice if and so
long as the Trustee in good faith determines that the withholding of such notice
is in the interest of the Registered Owners.  The Trustee shall also give to the
parties to the Financing Documents and the Registered Owners written notice
within five (5) Business Days of receipt by it of any notification from the
Internal Revenue Service that the interest on the Bonds is subject to federal
income taxation.


Section 8.3.                          Certain Rights of Trustee.
Except as otherwise provided in Section 8.1:


(a)            the Trustee may conclusively rely upon, and shall be protected in
acting or refraining from acting upon, any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties and any action taken by
the Trustee pursuant to this Indenture upon the request, authority or consent of
any Registered Owner (determined at the time of such request, authority or
consent) shall be conclusive and binding upon all future owners of the same Bond
and any Bonds issued in exchange therefor;
(b)            any request or direction of the Issuer or the Company mentioned
herein shall be sufficiently evidenced by a writing signed by an Authorized
Representative and any resolution of the Issuer may be sufficiently evidenced by
a copy of such resolution certified by an Authorized Representative;
(c)            whenever in the administration of this Indenture the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
is herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon a certificate of an Authorized Representative;
(d)            before the Trustee acts or refrains from acting, it may consult
with counsel, engineers or other experts as may be appropriate, and the written
advice of such counsel, engineers or other experts as may be appropriate shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
(e)            the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Registered Owners pursuant to this Indenture, unless such Registered
Owners shall have offered to the Trustee security or indemnity acceptable to the
Trustee in its sole discretion against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction and such
action may be lawfully taken;
(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled, upon reasonable notice and during regular
business hours, and subject, further to the Company's safety and confidentiality
requirements to examine the books, records and premises of the Company relating
to the Bonds and the books and records of the Issuer concerning the Bonds
personally or by agent or attorney;
(g)            the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or indirectly or by or through
agents or attorneys provided that the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney reasonably
appointed by it hereunder in good faith; and
(h)            the Trustee shall not be required to take notice or be deemed to
have notice of any default hereunder unless the Trustee shall be specifically
notified of such default in writing by the Issuer, the Company or the Owners of
a majority in principal amount of the Outstanding Bonds, and in the absence of
such notice the Trustee may conclusively assume there is no default; provided,
however, that the Trustee shall be required to take and be deemed to have notice
of its failure to receive the monies necessary to make payments when due of the
Bond Obligations.
 
Section 8.4.                          Not Responsible for Recitals or Issuance
of Bonds.
Except for the Trustee's certificate of authentication signed on the Bonds, the
Trustee assumes no responsibility for correctness of the terms set forth herein
or in the Bonds.  The Trustee makes no representations as to the validity or
sufficiency of this Indenture, except that the Trustee represents that said
Indenture has been duly authorized, executed and delivered by the Trustee and
constitutes a legal, valid and binding obligation of the Trustee in accordance
with the terms hereof, except as its enforceability may be subject to (i) the
exercise of judicial discretion in accordance with general equitable principles;
and (ii) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws for the relief of debtors heretofore or hereafter enacted to the extent
that the same may be constitutionally applied.  Further, the Trustee makes no
representations as to the validity or sufficiency of the Bonds.  The Trustee
shall not be accountable for the use or application by the Issuer or the Company
of Bonds or the proceeds thereof.  The Trustee shall not be bound to ascertain
or inquire as to the performance or observance of any covenant, condition or
agreement on the part of the Issuer or the Company under the Loan Agreement
(except as provided in Section 8.3(h) hereof), but the Trustee may require of
the Issuer or the Company full information and advice as to the performance on
such covenants, conditions and agreements.


Section 8.5.                          May Hold Bonds.
The Trustee or any other agent of the Issuer or the Company, in its individual
or any other capacity, may become the owner of Bonds and may otherwise deal with
the Issuer or the Company with the same rights it would have if it were not
Trustee or such other agent.  The Trustee may in good faith buy, sell, own, hold
and deal in any of the Bonds and may join in any action which any Registered
Owners may be entitled to take with like effect. The Trustee may also engage in
or be interested in financial or other transactions with the Company and the
Issuer; provided that such transactions are not in conflict with its duties
under this Indenture.


Section 8.6.                          Money Held in Trust.
All money deposited from time to time in the Debt Service Fund shall be held in
trust for the benefit of the Owners but, except as provided in Article X of this
Indenture, need not be segregated from other funds held in trust under this
Indenture by the Trustee, but shall be segregated at all times from all funds of
the Issuer or the Trustee not held by the Trustee under this Indenture.  The
Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise provided in this Indenture.


Section 8.7.                          Corporate Trustee Required; Eligibility.
There shall at all times be a Trustee hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any state that is either a trust company or a bank in good
standing in the Commonwealth, authorized under such laws to exercise trust
powers and authorized under the Act to act as Trustee hereunder, having a
combined capital, surplus and undivided profits of at least $100,000,000,
subject to supervision or examination by federal or state authority and shall
not be a Disqualified Contractor.  If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time the Trustee shall cease to be eligible
in accordance with the provisions of this Section, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article.


Section 8.8.                          Resignation and Removal of Trustee;
Appointment of Successor.
(a)            No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee under Section 8.9 of this
Indenture.
(b)            The Trustee may resign at any time by giving written notice
thereof to the other parties to the Financing Documents.  If an instrument of
acceptance by a successor Trustee shall not have been delivered to the resigning
Trustee within thirty (30) days after the giving of such notice of resignation,
the resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
(c)            The Trustee may be removed at any time by the Owners of a
majority in aggregate principal amount of the Outstanding Bonds, or so long as
no Event of Default or no event which with the passage of time or the giving of
notice or both would constitute an Event of Default relating to the Company is
then in existence, by the Company, in either case by an instrument in writing
delivered to the parties to the Financing Documents not less than fifteen (15)
days prior to the intended effective date of the removal.
(d)            If at any time:  (i) the Trustee shall cease to be eligible under
Section 8.7 of this Indenture or under applicable law and shall fail to resign
after written request therefor as a result thereof by any party to a Financing
Document or by a Registered Owner who has been a bona fide Owner for at least
six (6) months, or (ii) the Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Trustee or of its property
shall be appointed or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then, in any such case, (x) the Company or the
Issuer may remove the Trustee, or (y) any Registered Owner who has been a
bona fide Owner for at least six (6) months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.
(e)            If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Issuer, at the direction of the Company, shall promptly appoint a successor
Trustee.  If, within sixty (60) days after such resignation, removal or
incapability, or the occurrence of such resignation, removal or incapability, or
the occurrence of such vacancy, a successor Trustee shall be appointed by the
Owners of a majority in aggregate principal amount of the Outstanding Bonds and
notice of acceptance of such appointment is delivered to the parties to the
Financing Documents, the successor Trustee so appointed shall, forthwith upon
its acceptance of such appointment, become the successor Trustee and supersede
the successor Trustee appointed by the Issuer.  The Trustee shall assign all its
interests hereunder to the successor Trustee.  If no successor Trustee shall
have been so appointed by the Issuer or the Registered Owners and accepted
appointment in the manner hereinafter provided, any Registered Owner who has
been a bona fide Registered Owner for at least six (6) months may, on behalf of
himself and all other Owners similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee.
(f)            The Issuer, at the expense of the Company, shall give prompt
notice of each resignation and each removal of the Trustee and each appointment
of a successor Trustee by mailing written notice of such event to the Registered
Owners and to the parties to the Financing Documents.  Each notice shall include
the name of the successor Trustee and the address of its corporate trust
operations office.
 
Section 8.9.                          Acceptance of Appointment by Successor
Trustee.
Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the parties to the Financing Documents, including the retiring
Trustee, an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Issuer or the successor Trustee, such retiring Trustee shall,
upon payment of its charges and expenses, including the charges and expenses of
its counsel, by the Company, execute and deliver an instrument prepared by the
successor Trustee transferring to such successor Trustee all the rights, powers
and trusts of the retiring Trustee, and shall duly assign, transfer and deliver
to such successor Trustee all property and money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.  No successor
Trustee shall accept its appointment unless at the time of such acceptance such
successor Trustee shall be qualified and eligible under this Article.


Section 8.10.                          Merger, Conversion, Consolidation or
Succession to Business.
Any corporation or association into which the Trustee may be merged or converted
or with which it may be consolidated, or any corporation or association
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation or association succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided such corporation shall be otherwise
qualified and eligible under this Article, to the extent operative, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.


Section 8.11.                          Fees, Charges and Expenses of Trustee.
Pursuant to the provisions of Section 6.5 and 8.3 of the Loan Agreement, the
Trustee shall be entitled to be paid by the Company reasonable compensation for
its services rendered hereunder and to reimbursement for its actual documented
out‑of‑pocket expenses (including reasonable counsel fees) necessarily incurred
in connection therewith.  The Company may, without creating a default hereunder,
contest in good faith the necessity for and the reasonableness of any such
services and expenses.  The Company, the Issuer and the Bondholders agree that
the Trustee shall have a lien for the foregoing compensation, expenses and fees
upon the Trust Estate (other than monies held for the payment of particular
Bonds whether or not such payment is then due and owing) and, upon an Event of
Default hereunder, the Trustee shall have a right of payment prior to payment to
the Bondholders on account of principal of, premium, if any, and interest on any
Bond as provided in Section 7.10 hereof.


The Issuer shall require the Company, pursuant to the Loan Agreement, to
indemnify and hold harmless the Trustee against any liabilities which the
Trustee may incur in the exercise and performance of its powers and duties
hereunder, under the Loan Agreement and any other agreement referred to herein
which are not due to the Trustee's gross negligence or willful misconduct, and
for any fees and expenses of the Trustee to the extent funds are not available
under this Indenture as provided in the preceding paragraph for the payment
thereof.  The rights of the Trustee under this Section shall survive the payment
in full of the Bonds and the discharge of this Indenture.  The Trustee
acknowledges that the requirement set forth in this paragraph has been satisfied
by the Issuer and agrees that in the event the Company fails to perform its
obligations under the Loan Agreement relating to such undertaking, the Trustee
will make no claim against the Issuer with respect thereto.


When the Trustee incurs expenses or renders services after an Event of Default
as a result of an Act of Bankruptcy of the Company, the expenses and the
compensation for services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration of the bankruptcy
estate under applicable bankruptcy law.


ARTICLE IX  
AMENDMENTS AND SUPPLEMENTS
Section 9.1.                          Amendments and Supplements Without
Registered Owners' Consent.
This Indenture may be amended or supplemented from time to time, without the
consent of the Registered Owners but only with the consent of the Company by a
Supplemental Indenture authorized by a certified resolution of the Issuer filed
with the Trustee, for one or more of the following purposes:


(a)            to add additional covenants of the Issuer or to surrender any
right or power herein conferred upon the Issuer; or
(b)            to cure any ambiguity or to cure, correct or supplement any
defective (whether because of any inconsistency with any other provision hereof
or otherwise) provision of this Indenture in such manner as shall not be
inconsistent with this Indenture and shall not impair the security hereof or
adversely affect the Registered Owners; or
(c)            to provide procedures permitting Registered Owners to utilize an
uncertificated system of registration for Bonds or for the issuance of Bonds
pursuant to a book entry system with a Securities Depository or other entity; or
(d)            to modify, alter, amend, supplement or restate this Indenture in
any and all respects necessary, desirable or appropriate in order to satisfy the
requirements of any Rating Agency which may from time to time provide a rating
on the Bonds, or in order to obtain or retain such rating on the Bonds as is
deemed necessary by the Company; or
(e)            to make any change which, in the judgment of the Trustee, does
not adversely affect the rights or security of the Registered Owners.
In determining compliance with this Section, the Trustee may request such
certificates and opinions of counsel as it deems necessary and may rely
conclusively on such certificates and opinions in the absence of gross
negligence or willful misconduct.


Section 9.2.                          Amendments With Company and Registered
Owners' Consent.
(a)            Consent of Majority.  With the written consent of the Company,
the parties to this Indenture may enter into Indentures supplemental to this
Indenture or amendments to this Indenture modifying, adding to or eliminating
any of the provisions hereof but, if such supplement or amendment is not of the
character described in Section 9.1, only with the consent of the Registered
Owners of not less than a majority of the aggregate principal amount of the
Outstanding Bonds, but subject to the limitations of Section 9.2(b).
(b)            Consent of All Bondholders.  Notwithstanding the foregoing, no
supplement or amendment to this Indenture shall, without the consent of the
Registered Owner of each Outstanding Bond so affected, (i) extend the maturity
date of any Bond, or reduce the rate or extend the time of payment of interest
thereon, or reduce the principal amount thereof, or reduce any premium payable
upon the redemption thereof, or extend or reduce the amount of any mandatory
redemption requirement, (ii) deprive such Registered Owner of the lien hereof on
the Revenues pledged hereunder and on the Trust Estate, (iii) decrease the
amounts payable by the Company under Section 6.4 of the Loan Agreement,
(iv) reduce the aggregate principal amount of Bonds the Registered Owners of
which are required to approve any such supplement or amendment to this
Indenture, (v) increase the percentage of the aggregate principal amount of
Bonds the Registered Owners of which are required to direct the Trustee to
accelerate the maturity of the Bonds, or (vi) provide a privilege or priority of
any Bond over any other Bond.


(c)            Effective Date of Amendment.  The Trustee shall establish a
record date for purposes of approval of any such amendment or supplement
described in subsections (a) and (b) of this Section 9.2, and shall cause notice
of such record date and such proposed amendment to be given to the Owners in the
same manner as notices of redemption are given by the Trustee.  Such notice
shall briefly set forth the nature of the proposed amendment and shall state
that copies thereof are on file at the designated office of the Trustee for
inspection by all Registered Owners.  If, within sixty (60) days (or such longer
period as shall be prescribed by the Company in a written notice to the Trustee
and the Issuer) following the mailing of such notice, the Registered Owners of
the requisite aggregate principal amount of the Bonds Outstanding at the time of
the record date established for such purpose shall have consented to and
approved such amendment, no Registered Owner of any Bond shall have any right to
object to any of the terms and provisions contained therein, or the operation
thereof, or in any manner to question the propriety of the execution thereof, or
to enjoin or restrain the parties to such amendment from adopting the same or
from taking any action pursuant to the provisions thereof.  Upon receipt of the
consent of the Registered Owners of the requisite aggregate principal amount of
the Bonds Outstanding, the Issuer and the Trustee may execute such amendment.
The consent of a Registered Owner shall be evidenced by an instrument executed
by such Registered Owner, delivered to the Trustee, which instrument shall refer
to the proposed amendment described in said notice and shall specifically
consent to and approve such amendment.  Any consent given by a Registered Owner
as of such record date shall be irrevocable for a period of six (6) months from
the date such consent is given, and shall be conclusive and binding upon all
future Registered Owners of the same Bond during such period.  Such consent may
be revoked at any time after six (6) months from the date such consent was given
by such Registered Owner or by a successor in title, by filing written notice
thereof with the Issuer, the Company and the Trustee, but such revocation shall
not be effective if the Registered Owners of the requisite aggregate principal
amount of the Bonds Outstanding have, prior to the attempted revocation,
consented to and approved such amendment.


Notwithstanding any provision herein to the contrary, no amendment to this
Indenture which affects the rights or obligations of the Trustee shall be
effective against the Trustee without its written consent.


Section 9.3.                          Amendments to Loan Agreement.
The Loan Agreement may be amended by written agreement of the Issuer and the
Company and with the written consent of the Trustee, provided that no amendment
may be made which would adversely affect the rights of some but less than all
Outstanding Bonds without the consent of (a) the Registered Owners of not less
than a majority in aggregate principal amount of the Bonds then Outstanding and
(b) the Registered Owners of not less than a majority in aggregate principal
amount of the Bonds so affected; and no amendment may be made which would
(i) decrease the amounts payable under the Loan Agreement as Installment Loan
Payments; (ii) change any date of payment or prepayment provisions under the
Loan Agreement; or (iii) change the amendment provisions of the Loan Agreement
without the consent of all of the Registered Owners of the Bonds adversely
affected thereby, and provided further that the Loan Agreement may be amended by
written agreement of the Issuer and the Company and with the written consent of
the Trustee, but not the Owners, in order to make conforming changes with
respect to amendments made to this Indenture pursuant to Section 9.1(d) or (e).


Section 9.4.                          Right to Payment.
Notwithstanding any other provisions in this Indenture to the contrary, the
right of the Owner of any Bond to receive payment of the principal of, and the
premium, if any, and interest on, such Bond, on or after the respective due
dates expressed herein, or to institute suit for the enforcement of any such
payment on or after such respective dates, will not be impaired or affected
without the consent of such Owner.


ARTICLE X  
DEFEASANCE
Section 10.1.                          Defeasance.
If the Issuer or Company shall pay or cause to be paid, or there shall be
otherwise paid or provision for payment made to or for the Owners from time to
time of the Bonds, the principal of, premium, if any, and interest due or to
become due thereon on the dates and in the manner stipulated therein, and shall
pay or cause to be paid to the Trustee all sums of money due or to become due
according to the provisions hereof and if all other liabilities of the Company
under the Loan Agreement shall have been satisfied, then these presents and the
estate and rights hereby granted shall cease, determine and be void, whereupon
the lien of this Indenture shall be canceled and discharged (except with respect
to monies held by the Trustee hereunder for the payment of Bonds as aforesaid,
and the rights and immunities of the Issuer and the Trustee hereunder), and upon
written request of the Issuer or the Company, the Trustee shall execute and
deliver to the Issuer such instruments in writing as shall be required by the
Issuer or the Company to cancel and discharge the lien hereof and thereof, and
reconvey, release, assign and deliver unto the Issuer and the Company,
respectively, the estate, right, title and interest in and to any and all
property conveyed, assigned or pledged to the Trustee or otherwise subject to
the lien of this Indenture.


Any Bond shall be deemed to be paid within the meaning of this Section 10.1 when
payment of the principal of and premium, if any, on such Bond, plus interest
thereon to the due date thereof (whether such due date be by reason of maturity
or upon redemption prior to maturity as provided in this Indenture or
otherwise), either (i) shall have been made or caused to be made in accordance
with the terms thereof, or (ii) shall have been provided by irrevocably
depositing with the Trustee, in trust for the benefit of and subject to a
security interest in favor of the owner of such Bond, and irrevocably setting
aside exclusively for such payment on such due date, (1) monies sufficient to
make such payment, or (2) Government Obligations (provided that in the opinion
of Bond Counsel delivered to the Trustee and the Issuer such deposit of
Government Obligations will not adversely affect the exclusion from gross income
for federal income tax purposes of interest on the Bonds or cause any of the
Bonds to be classified as "arbitrage bonds" within the meaning of Section 148 of
the Code) maturing as to principal and interest in such amounts and on such
dates as will (together with any monies held under clause (1)), in the written
opinion to the Trustee from a firm of certified public accountants not
unsatisfactory to the Trustee, provide sufficient monies without reinvestment to
make such payment, and if all necessary and proper fees, compensation and
expenses of the Trustee pertaining to the Bonds with respect to which such
deposit is made and all other liabilities of the Company under the Loan
Agreement shall have been paid or the payment thereof provided for to the
satisfaction of the Trustee.  At such time as a Bond shall be deemed to be paid
hereunder, as aforesaid, it shall no longer be secured by or entitled to the
benefits of this Indenture, except for the purposes set forth in Sections 2.7
and 2.8 hereof and any such payment from such monies or Government Obligations
on the date or dates specified at the time of such deposit.


Notwithstanding the foregoing, in the case of Bonds which are to be redeemed
prior to the maturity date, no deposit under clause (ii) of the immediately
preceding paragraph shall be deemed a payment of such Bonds as aforesaid until
proper notice of redemption of such Bonds shall have been previously given in
accordance with Article V hereof, or until the Company, on behalf of the Issuer,
shall have given the Trustee, in form satisfactory to the Trustee, irrevocable
written instructions:


(a)            stating the redemption date when the principal (and premium, if
any) of each such Bond is to be paid (which may be any redemption date permitted
by this Indenture); and
(b)            to call for redemption pursuant to this Indenture any Bonds to be
redeemed prior to the maturity date pursuant to (a) hereof.
In the case of Bonds which are not to be redeemed within the next succeeding
sixty (60) days, the Trustee shall mail, as soon as practicable, in the manner
prescribed by Article V hereof, a notice to the Owners of such Bonds that the
deposit required by (ii) above has been made with the Trustee and that said
Bonds are deemed to have been paid in accordance with this Section 10.1 and
stating the redemption or maturity date upon which monies are to be available
for the payment of the redemption price on or principal of said Bonds.


Any monies so deposited with the Trustee as provided in this Section 10.1 may at
the written direction of the Company also be invested and reinvested in
Government Obligations, maturing in the written opinion of a firm of certified
public accountants delivered and not unsatisfactory to the Trustee in the
amounts and on the dates as hereinbefore set forth, and all income from all
Government Obligations in the hands of the Trustee pursuant to this Section 10.1
which, in the written opinion to the Trustee from a firm of certified public
accountants not unsatisfactory to the Trustee, is not required for the payment
of the Bonds and interest and premium, if any, thereon with respect to which
such monies are deposited, shall be deposited in the Debt Service Fund as and
when collected for use and application as are other monies deposited in that
fund.


Anything in Article IX hereof to the contrary notwithstanding, if monies or
Government Obligations have been deposited or set aside with the Trustee
pursuant to this Section 10.1 for the payment of the principal of, premium, if
any, and interest on the Bonds and the principal of, premium, if any, and
interest on such Bonds shall not have in fact been actually paid in full, no
amendment to the provisions of this Section 10.1 shall be made without the
consent of the Owner of each of the Bonds affected thereby.


If an agreement with a Securities Depository as described in Section 2.13 hereof
is then in effect and such agreement provides for the Company to obtain a CUSIP
number in the event of a partial refunding or redemption of the Bonds and the
authentication of a new Bond for the refunded or redeemed Bonds, then the
Company shall comply with the provisions of such agreement.


Section 10.2.                          Effect of Defeasance.
Notwithstanding anything stated to the contrary in this Article, no defeasance
hereunder shall relieve the Trustee of any duty with respect to, or discharge or
terminate the provisions hereof with respect to, the payment, transfer,
purchase, exchange, registration or redemption of Bonds.


ARTICLE XI  
MISCELLANEOUS PROVISIONS
Section 11.1.                          Limitations on Recourse; Immunity of
Certain Persons.
No recourse shall be had for any claim based on this Indenture or the Bonds
against any past, present or future member, officer, official, agent, attorney
or employee of the Issuer, either directly or through the Issuer or any such
successor body, under any constitutional provision, statute or rule of law or by
the enforcement of any assessment or penalty or otherwise, all such liability
and all such claims being hereby expressly waived and released as a condition
of, and as consideration for, the execution of this Indenture and the issuance
of the Bonds.  The Bonds are payable solely from the Revenues pledged hereunder
and other monies held by the Trustee hereunder for such purpose.  The Issuer
shall be conclusively deemed to have complied with all of its covenants and
other obligations hereunder, including but not limited to those set forth in
Articles III and VI hereof, upon requiring the Company in the Loan Agreement to
agree to perform such Issuer covenants and other obligations (excepting only any
approvals or consents permitted or required to be given by the Issuer hereunder,
and any exceptions to the performance by the Company of the Issuer's covenants
and other obligations hereunder, as may be contained in the Loan Agreement).
 However, nothing contained in any such agreement in the Loan Agreement shall
prevent the Issuer from time to time, in its discretion, from performing any
such covenants or other obligations.  The Issuer shall have no liability for any
failure to fulfill, or breach by the Company of, the Company's obligations under
the Bonds, this Indenture, the Loan Agreement, or otherwise, including without
limitation the Company's obligation to fulfill the Issuer's covenants and other
obligations under this Indenture.


Section 11.2.                          No Rights Conferred on Others.
Nothing herein contained shall confer any right upon any Person other than the
parties hereto, the Company and the Registered Owners of the Bonds.


Section 11.3.                          Illegal, Etc. Provisions Disregarded.
If any term or provision of this Indenture or the Bonds or the application
thereof for any reason or circumstances shall to any extent be held invalid or
unenforceable, the remaining provisions or the application of such term or
provision to persons and situations other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision hereof and thereof shall be valid and enforced to the fullest extent
permitted by law.


Section 11.4.                          Substitute Publication of Notice.
If for any reason it shall be impossible to make publication of any notice
required hereby in a newspaper or newspapers, then such publication in lieu
thereof as shall be made with the approval of the Trustee shall constitute a
sufficient publication of such notice.


Section 11.5.                          Mailed Notice.
All notices required or authorized to be given to the Company, the Issuer and
the Trustee pursuant to this Indenture shall be in writing and shall be given as
provided herein or delivered by hand or overnight courier service or mailed by
first class, registered or certified mail, return receipt requested, postage
prepaid, or sent by telecopy with evidence of receipt confirmed to the sender,
to the following address:


(a)            to the Company, to:
The York Water Company
130 East Market Street
York, PA   17401
Attention:  President and CEO
Telecopy No.:  (717) 852‑0058


(b)            to the Issuer, to:
Department of Community and Economic Development
Pennsylvania Economic Development Financing Authority
Center for Private Financing
Commonwealth Keystone Building
400 North Street – 4th Floor
Harrisburg, PA   17120‑0225
Telecopy No.:  (717) 772-3103


(c)            to the Trustee, to:
Manufacturers and Traders Trust Company
213 Market Street
Harrisburg, PA   17101
Attention:  Corporate Trust Department
Telecopy No.:  (717) 231‑2615


or to such other addresses as may from time to time be furnished to the parties,
effective upon the receipt of notice thereof given as set forth above.


Section 11.6.                          Governing Law.
This Indenture shall be governed, in all respects including validity,
interpretation and effect by, and shall be enforceable in accordance with, the
laws of the United States of America and of the Commonwealth.


Section 11.7.                          Successors and Assigns.
All the covenants, promises and agreements in this Indenture contained by or on
behalf of the Issuer or by or on behalf of the Trustee shall bind and inure to
the benefit of their respective successors and assigns, whether so expressed or
not.


Section 11.8.                          Action by Company.
Any requirement imposed by this Indenture or the Loan Agreement on the Issuer
may, if not performed by the Issuer, be performed by the Company and such
performance by the Company shall constitute compliance with the requirements of
this Indenture or the Loan Agreement as if performed by the Issuer.


Section 11.9.                          Headings and Subheadings for Convenience
Only.
The table of contents and descriptive headings and subheadings in this Indenture
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.


Section 11.10.                                        Counterparts.
This Indenture may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original; but such counterparts shall
together constitute but one and the same instrument.




Section 11.11.                                        Additional Notices to
Rating Agencies.
The Trustee hereby agrees that if at any time (a) there is a change in the
Trustee (b) there are any amendments to the Indenture or the Loan Agreement or
(c) all or any part of the principal of the Bonds is paid, the Trustee shall use
its best efforts to promptly give notice as provided in Section 11.5 hereof of
any such event to each Rating Agency then maintaining a rating on the Bonds,
which notice in the case of an event described in clause (b) above shall include
a copy of any such amendment.  The agreement contained in this paragraph is made
as a matter of courtesy and accommodation only and the Trustee shall have no
liability to any person for any failure to comply therewith.


Section 11.12.                                        Right to Know.
This Indenture is subject to the Right to Know provisions contained in Exhibit D
attached hereto and made a part hereof.
.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer and Trustee have caused this Trust Indenture to
be executed in their respective corporate names and caused their respective
corporate seals to be hereunto affixed and attested by their respective duly
authorized officers or representatives, as of the day first above written.




PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY






By:     /s/Stephen
M. Drizos                                                                                                  
Executive Director


[Seal]


Attest:




By:        /s/Craig S.
Petrasic                                                                                    
(Assistant) Secretary




MANUFACTURERS AND TRADERS TRUST
COMPANY, as Trustee




By:  /s/Stevie C. Blackston II 
Title:  Assistant Vice President
          





--------------------------------------------------------------------------------

 


Exhibit A
(FORM OF BOND)
[The following legend shall appear so long as the Book Entry System described in
Section 2.13 of the Indenture has not been discontinued.]
This Bond is subject to a Book Entry System of Registration under which, except
as specifically provided otherwise in the Indenture (hereinafter defined), Cede
& Co., as nominee of The Depository Trust Company, a New York corporation
("DTC"), will be the Registered Owner and will hold this Bond on behalf of the
Beneficial Owner hereof.  By acceptance of a confirmation of purchase, delivery
or transfer, the Beneficial Owner of this Bond shall be deemed to have agreed to
such arrangement.  Cede & Co., as Registered Owner of this Bond, shall be
treated as the Owner of this Bond for all purposes.
Unless this Bond is presented by an Authorized Representative of DTC to the
Trustee for registration of transfer, exchange, or payment, and any Bond issued
is registered in the name of Cede & Co. or in such other name as is requested by
an Authorized Representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an Authorized Representative of DTC), any
transfer, pledge, or other use hereof for value or otherwise by or to any person
is wrongful inasmuch as the Registered Owner hereof, Cede & Co., has an interest
herein.
UNITED STATES OF AMERICA
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
Exempt Facilities Revenue Refunding Bonds
Series 2014
(The York Water Company Project)


No. R‑1 $14,880,000




Interest Rate
Dated Date
Maturity Date
CUSIP
 
 
 
 



Registered Owner:                                        CEDE & CO.


Principal Amount:                                        FOURTEEN MILLION EIGHT
HUNDRED
EIGHTY THOUSAND DOLLARS


PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the "Issuer"), a public
instrumentality of the Commonwealth of Pennsylvania and a body corporate and
politic organized and existing under the Pennsylvania Economic Development
Financing Law, as amended (the "Act"), for value received, hereby  promises to
pay, but solely from the sources hereinafter set forth, to the Registered Owner
named above or registered assigns, on the Maturity Date specified above (unless
this Bond shall have been previously called for redemption in whole or in part
and payment of the redemption price shall have been duly made or provided for)
the Principal Amount shown above upon surrender of this Bond at the designated
corporate trust office of the Trustee (hereinafter defined) and to pay interest
thereon, but solely from such sources, at the Interest Rate per annum shown
above on May 1 and November 1 of each year, commencing November 1, 2014 (each an
"Interest Payment Date").  This Bond shall bear interest from the date of
authentication if authenticated on an Interest Payment Date to which interest
has been paid or duly provided for, otherwise from the last preceding Interest
Payment Date to which interest has been paid or duly provided for or from the
Dated Date if no interest hereon has been paid.  The principal or redemption
price of this Bond (or of a portion of this Bond in the case of a partial
redemption) is payable to the Registered Owner hereof at the corporate trust
office of Manufacturers and Traders Trust Company, Harrisburg, Pennsylvania, or
the designated office of its successor as trustee (the "Trustee").  Interest
shall be paid to the Registered Owner hereof whose name appears on the
registration books kept by the Trustee as of the Regular Record Date by check
drawn on the Trustee and mailed on the applicable interest payment date to such
Registered Owner, or at the option of any Registered Owner, by wire transfer of
immediately available funds to such wire transfer address of a bank in the
United States as such Registered Owner shall specify in writing to the Trustee
no later than the Record Date for such payment.  The Regular Record Date for any
Interest Payment Date shall be the close of business on the fifteenth day of the
month immediately preceding the Interest Payment Date.  Any interest which is
not timely paid or duly provided for shall cease to be payable to the Holder as
of the Regular Record Date, and shall be payable to the Holder in whose name
this Bond is registered at the close of business on a Special Record Date to be
fixed by the Trustee for the payment of such overdue interest.  Notice of the
Special Record Date shall be mailed to Holders not less than ten (10) days prior
thereto.


This Bond is one of the Issuer's duly authorized Exempt Facilities Revenue
Refunding Bonds, Series 2014 (The York Water Company Project) aggregating
$14,880,000 original principal amount (the "Bonds"), issued under and pursuant
to the Act and laws of the Commonwealth, and the Trust Indenture dated as of
April 1, 2014 (together with any supplements or amendments thereto, the
"Indenture"), between the Issuer and the Trustee.  The Bonds are issued for the
purpose of loaning the proceeds thereof to The York Water Company (the
"Company") for the refunding of the Issuer's  $15,000,000 aggregate principal
amount of its Exempt Facilities Revenue Bonds, Series 2008B (The York Water
Company Project) which were issued in order to finance (i) a portion of the
Company's 2008 Capital Budget, including, but not limited to the design,
acquisition, construction, improvement, extension, renovation, equipping and
installation of (a) various structures, including distribution buildings,
booster stations, pumping stations, and various plant and ancillary buildings,
(b) spillway upgrades, standpipes, transmission and distribution mains, service
lines, meters, fire hydrants, water treatment, pumping and purification
equipment, and (c) various other capital improvements, replacements and
equipment for the Company's water system located throughout York County and
Adams County, Pennsylvania, and (ii) the payment of all or a portion of the
costs of issuance of the Bonds.  Pursuant to a Loan Agreement dated as of April
1, 2014 (together with any supplements or amendments thereto, the "Loan
Agreement") between the Issuer and the Company, the Company has agreed to make
payments to the Trustee, on behalf of the Issuer, in amounts and at the time
sufficient to pay the principal of, redemption premium, if any, and interest on
the Bonds as and when due.
Capitalized terms used in this Bond which are not defined herein but which are
defined in the Indenture or the Loan Agreement shall have the respective
meanings set forth in the Indenture or the Loan Agreement.
Reference is made to the Indenture for provisions concerning the rights of the
Registered Owners and the rights and obligations of the Issuer, the Company and
the Trustee.  The acceptance of the terms and conditions of the foregoing
documents, including amplifications and qualifications of the provisions hereof
and thereof, each of which is on file at the corporate trust office of the
Trustee in Harrisburg, Pennsylvania, is an explicit and material part of the
consideration of the Issuer's issuance hereof and each Registered Owner hereof
by acceptance of this Bond accepts and assents to all such terms and conditions
as if fully set forth herein.
REDEMPTION
Optional Redemption.  The Bonds shall be subject to redemption by the Issuer, at
the direction of the Company, on or after May 1, 2019, in whole or in part at
any time, in Authorized Denominations, at a redemption price of 100% of the
principal amount redeemed plus accrued interest, if any, to the redemption date.
Special Mandatory Redemption.  The Bonds are subject to Special Mandatory
Redemption prior to maturity not later than one hundred eighty (180) days after
the Company has actual knowledge of the occurrence of a Determination of
Taxability, as defined in the Indenture, at a redemption price equal to 100% of
the principal amount thereof, plus accrued interest, if any, to the redemption
date.  Any such Special Mandatory Redemption shall be in whole unless the
Company delivers to the Trustee an opinion of Bond Counsel that redemption of a
portion of the Bonds Outstanding would have the result that interest payable on
the Bonds remaining Outstanding after such redemption would not be includable
for federal income tax purposes in the gross income of any Owner or Beneficial
Owner of a Bond (other than an owner or Beneficial Owner who is a "substantial
user" of the facilities refinanced by the Refunding Project or a "related
person" within the meaning of Section 147(a) of the Code and the applicable
regulations thereunder), and in such event the Bonds or portions thereof (in
Authorized Denominations) shall be redeemed at such times and in such amounts as
Bond Counsel shall so direct in such opinion.


If the Trustee receives written notice from any Owner stating that (i) the Owner
has been notified in writing by the Internal Revenue Service that it proposes to
include the interest on any Bond in the gross income of such Owner for the
reasons stated in the definition of "Determination of Taxability" set forth in
the Indenture or any other proceeding has been instituted against such Owner
which may lead to a Final Determination, and (ii) such Owner will afford the
Company the opportunity to contest the same, either directly or in the name of
the Owner, and until a conclusion of any appellate review, if sought, then the
Trustee shall promptly give notice thereof to the Company and the Issuer and to
the Owners of Bonds then Outstanding.  If the Trustee thereafter receives
written notice of a Final Determination, the Trustee shall make demand for
prepayment of the unpaid Installment Loan Payments under the Loan Agreement or
necessary portions thereof from the Company and give notice of the Special
Mandatory Redemption of the appropriate amount of Bonds on the earliest
practicable date within the required period of 180 days.  In taking any such
action or making any such determination, the Trustee may rely on an opinion of
counsel.


Notice of Redemption.  The Trustee shall cause notice of any redemption of Bonds
hereunder to be given to the Registered Owners of all Bonds to be redeemed at
the registered addresses appearing in the registration books kept for such
purpose pursuant to the Indenture.  Each such notice shall (i) be given by
facsimile or by first class mail at least twenty (20) days prior to the
redemption date, (ii) identify the Bonds to be redeemed (specifying the CUSIP
numbers, if any, assigned to the Bonds), (iii) specify the redemption date and
the redemption price, and (iv) state that on the redemption date the Bonds
called for redemption will be payable at the designated corporate trust
operations office of the Trustee, that from that date interest will cease to
accrue, and that no representation is made as to the accuracy or correctness of
the CUSIP numbers printed therein or on the Bonds.  No defect affecting any
Bond, whether in the notice of redemption or mailing thereof (including any
failure to mail such notice), shall affect the validity of the redemption
proceedings for any other Bonds.  The Trustee shall also send a notice of
prepayment or redemption by first class mail to the Registered Owner of any Bond
who has not sent such Bond in for redemption sixty (60) days after the
redemption date.


With respect to any notice of optional redemption of Bonds, unless upon the
giving of such notice such Bonds shall be deemed to have been paid within the
meaning of Article X of the Indenture, such notice shall state that such
redemption shall be conditional upon the receipt by the Trustee on or prior to
the date fixed for such redemption of monies sufficient to pay the principal of,
and premium, if any, and interest on, such Bonds to be redeemed, and that if
such monies shall not have been so received said notice shall be of no force and
effect and the Issuer shall not be required to redeem such Bonds.  In the event
that such notice of redemption contains such a condition and such monies are not
so received, the redemption shall not be made and the Trustee shall within a
reasonable time thereafter give notice to all Owners of Outstanding Bonds, in
the manner in which the notice of redemption was given, that such monies were
not so received.


Redemption By The Company In The Event Of Death Of A Beneficial Owner.  Unless
the Bonds have been declared due and payable prior to their maturity by reason
of an Event of Default, the Representative (as hereinafter defined) of a
deceased Beneficial Owner who has owned (or whose estate has owned) the Bonds
has the right after May 1, 2014 to request redemption prior to stated maturity
of all or part of his interest in the Bonds, and the Company will redeem (or
will cause the Issuer to redeem) the same subject to the limitations that the
Company will not be obligated to redeem (or cause to be redeemed), during the
period from May 1, 2014 through and including November 1, 2014 (the "Initial
Period"), and during any twelve-month period which ends on and includes each
November 1 thereafter (each such twelve-month period being hereinafter referred
to as a "Subsequent Period"), (i) on behalf of a deceased Beneficial Owner any
interest in the Bonds which exceeds $25,000 in aggregate principal amount (the
"Individual Limitation") or (ii) interests in the Bonds exceeding $300,000 in
aggregate principal amount (the "Annual Limitation").  Subject to the forgoing
limitations, a request for redemption may be initiated by the Representative of
a deceased Beneficial Owner at any time and in any principal amount.


The Company may, at its option, redeem (or cause to be redeemed) interests of
any deceased Beneficial Owner in the Bonds in the Initial Period or any
Subsequent Period in excess of the Individual Limitation.  Any such redemption,
to the extent that it exceeds the Individual Limitation for any deceased
Beneficial Owner, shall not be included in the computation of the Annual
Limitation for such Initial Period or such Subsequent Period, as the case may
be, or for any succeeding Subsequent Period.  The Company may, at its option,
redeem (or cause to be redeemed) interests of deceased Beneficial Owners in the
Bonds, in the Initial Period or any Subsequent Period in an aggregate principal
amount exceeding the Annual Limitation.  Any such redemption, to the extent it
exceeds the Annual Limitation shall not reduce the Annual Limitation for any
Subsequent Period.  On any determination by the Company to redeem (or cause to
be redeemed) Bonds in excess of the Individual Limitation or the Annual
Limitation, Bonds so redeemed shall be redeemed in the order of the receipt of
Redemption Requests (as hereinafter described) by the Trustee.


A request for redemption of an interest in the Bonds may be initiated by the
personal representative or other person authorized to represent the estate of
the deceased Beneficial Owner or by a surviving joint tenant(s) or tenant(s) by
the entirety or the trustee of a trust (each, a "Representative").  The
Representative shall deliver a request to the DTC Participant through whom the
deceased Beneficial Owner owned such interest, in form satisfactory to the DTC
Participant, together with evidence of the death of the Beneficial Owner,
evidence of the authority of the Representative satisfactory to the DTC
Participant, such waivers, notices or certificates as may be required under
applicable state or federal law and such other evidence of the right to such
redemption as the DTC Participant shall require.  The request shall specify the
principal amount of the interest in the Bonds to be redeemed.  The DTC
Participant shall thereupon deliver to DTC a request for redemption
substantially in the form attached as Exhibit C to the Indenture (a "Redemption
Request").  DTC will, on receipt thereof, forward the same to the Trustee.  The
Trustee shall maintain records with respect to Redemption Requests received by
it including date of receipt, the name of the DTC Participant filing the
Redemption Request and the status of each such Redemption Request with respect
to the Individual Limitation or the Annual Limitation.  The Trustee will
immediately file each Redemption Request it receives, together with the
information regarding the eligibility thereof with respect to the Individual
Limitation or the Annual Limitation with the Company.  DTC, the Issuer and the
Trustee may conclusively assume, without independent investigation, that the
statements contained in each Redemption Request are true and correct and shall
have no responsibility for reviewing any documents submitted to the DTC
Participant by the Representative or for determining whether the applicable
decedent is in fact the Beneficial Owner of the interest in the Bonds to be
redeemed or is in fact deceased and whether the Representative is duly
authorized to request redemption on behalf of the applicable Beneficial Owner.


Subject to the Individual Limitation and the Annual Limitation, the Company
will, after the death of any Beneficial Owner, redeem (or cause to be redeemed)
the interest of such Beneficial Owner in the Bonds on the next Interest Payment
Date occurring not less than 30 days following receipt by the Company of the
Redemption Request from the Trustee.  If Redemption Requests exceed the
aggregate principal amount of interests in Bonds required to be redeemed during
the Initial Period or during any Subsequent Period, then such excess Redemption
Requests will be applied in the order received by the Trustee to successive
Subsequent Periods, regardless of the number of Subsequent Periods required to
redeem such interests.  The Company may, at any time notify the Trustee that it
will redeem (or cause to be redeemed), on the next Interest Payment Date
occurring not less than 30 days thereafter, all or any such lesser amount of
Bonds for which Redemption Requests have been received but which are not then
eligible for redemption by reason of the Individual Limitation and the Annual
Limitation.  Any Bonds so redeemed shall be redeemed in the order of receipt of
Redemption Requests by the Trustee.


                The price to be paid by the Company for the Bonds to be redeemed
pursuant to a Redemption Request is 100% of the principal amount thereof plus
accrued but unpaid interest to the date of payment.  Subject to arrangements
with DTC, payment for interests in the Bonds which are to be redeemed shall be
made to DTC upon presentation of Bonds to the Trustee for redemption in the
aggregate principal amount specified in the Redemption Requests submitted to the
Trustee by DTC which are to be fulfilled in connection with such payment.  The
principal amount of any Bonds acquired or redeemed by or at the direction of the
Company other than by redemption at the option of any Representative of a
deceased Beneficial Owner pursuant to this section shall not be included in the
computation of either the Individual Limitation or the Annual Limitation for the
Initial Period or for any Subsequent Period.


For purposes of this section, a "Beneficial Owner" means the Person who has the
right to sell, transfer or otherwise dispose of an interest in a Bond and the
right to receive the proceeds therefrom, as well as the interest and principal
payable to the holder thereof.  In general, a determination of beneficial
ownership in the Bonds will be subject to the rules, regulations and procedures
governing  DTC and DTC Participants.


For purposes of this section, an interest in a Bond held in tenancy by the
entirety, joint tenancy or by tenants in common will be deemed to be held by a
single Beneficial Owner and the death of a tenant by the entirety, joint tenant
or tenant in common will be deemed the death of a Beneficial Owner.  The death
of a person who, during his lifetime, was entitled to substantially all of the
rights of a Beneficial Owner of an interest in the Bonds will be deemed the
death of the Beneficial Owner, regardless of the recordation of such interest on
the records of the DTC Participant, if such rights can be established to the
satisfaction of the DTC Participant.  Such interests shall be deemed to exist in
typical cases of nominee ownership, ownership under the Uniform Gifts to Minors
Act or the Uniform Transfers to Minors Act, community property or other similar
joint ownership arrangements, including individual retirement accounts or Keogh
H.R. 10 plans maintained solely by or for the decedent or by or for the decedent
and any spouse, and trust and certain other arrangements where the decedent has
the right to receive all or a portion of the income and such person has
substantially all of the rights of a Beneficial Owner during such person's
lifetime.


In the case of a Redemption Request which is presented on behalf of a deceased
Beneficial Owner and which has not been fulfilled at the time the Company gives
notice of its election to redeem the Bonds, the Bonds which are the subject of
such pending Redemption Request shall be redeemed prior to any other Bonds.


Any Redemption Request may be withdrawn by the person(s) presenting the same
upon delivery of a written request for such withdrawal given by the DTC
Participant on behalf of such person to the DTC and by the DTC to the Trustee
not less than 60 days prior to the Interest Payment Date on which such Bonds are
eligible for redemption.


The Company may, at its option, purchase any Bonds for which Redemption Requests
have been received in lieu of redeeming (or causing the redemption of) such
Bonds.  Any Bonds so purchased by the Company shall either be reoffered for sale
and sold within 180 days after the date of purchase or presented to the Trustee
for redemption and cancellation.


During such time or times as the Bonds are not represented by a Global Security
and are issued in definitive form, all references in this Section to DTC
Participants and the DTC, including the DTC's governing rules, regulations and
procedures shall be deemed deleted, all determinations which under this section
the DTC Participants are required to make shall be made by the Company
(including, without limitation, determining whether the applicable decedent is
in fact the Beneficial Owner of the interest in the Bonds to be redeemed or is
in fact deceased and whether the Representative is duly authorized to request
redemption on behalf of the applicable Beneficial Owner), all Redemption
Requests, to be effective, shall be delivered by the Representative to the
Trustee, with a copy to the Company, and shall be in the form of a Redemption
Request (with appropriate changes to reflect the fact that such Redemption
Request is being executed by a Representative) and, in addition to all documents
that are otherwise required to accompany a Redemption Request, shall be
accompanied by the Bond that is the subject of such request.


Purchase in Lieu of Redemption.  In the manner and subject to the conditions
provided in the Indenture, the Company may elect to purchase any Bonds that have
been called for redemption hereof on the redemption date by giving the Trustee
and the Issuer written notice at least two (2) Business Days prior to the date
the Bonds are to be redeemed.  The principal amount of Bonds to be redeemed on
the applicable redemption date shall be reduced by the amount of Bonds so
purchased.  Prior to the date that any such purchased Bonds are sold by the
Company, the Company shall receive a Favorable Opinion of Bond Counsel.




DEFAULT
In case an Event of Default as defined in the Indenture shall have occurred, the
principal of all Bonds then Outstanding under the Indenture may become due and
payable prior to their scheduled maturity date.
GENERAL PROVISIONS
The Bonds are and will be equally and ratably secured, to the extent provided in
the Indenture, by the Installment Loan Payments to be received by the Trustee
from the Company under the Loan Agreement and other amounts payable by the
Company under the Loan Agreement.  The Issuer has pledged and assigned to the
Trustee as security for the payment of the Bonds all other rights, title and
interest of the Issuer in (a) the Loan Agreement (except for the indemnification
rights, consent rights and expense reimbursement rights contained therein), and
(b) all amounts on deposit from time to time in the various funds created in,
and subject to the conditions set forth, in the Indenture.
No Registered Owner shall have any right to pursue any remedy under the
Indenture unless (a) the Trustee shall have been given written notice of an
Event of Default; (b) the Registered Owners of at least 25% in principal amount
of the Bonds then Outstanding shall have requested the Trustee, in writing, to
exercise the powers granted in the Indenture or to pursue such remedy in its or
their name or names; (c) the Trustee shall have been offered indemnity
satisfactory to it against costs, expenses and liabilities; and (d) the Trustee
shall have failed to comply with such request within a reasonable time.
The Bonds are being issued by means of a book entry system, with actual bond
certificates evidencing ownership of the Bonds immobilized at The Depository
Trust Company, New York, New York (the "Securities Depository"), or its
successor as Securities Depository.  Transfers of beneficial ownership of the
Bonds shall be effected on the records of the Securities Depository and its
participants pursuant to the rules and procedures established by the Securities
Depository.  So long as the Bonds are issued in book‑entry form, actual bond
certificates are not available for distribution to the beneficial owners and the
principal, redemption premium (if any), purchase price and interest on the Bonds
are payable to Cede & Co., as nominee of the Securities Depository.  Transfer of
principal, redemption premium (if any) and interest payments to participants of
the Securities Depository is the responsibility of the Securities Depository;
transfers of principal, redemption premium (if any) and interest to beneficial
owners of the Bonds by participants of the Securities Depository will be the
responsibility of such participants and other nominees of beneficial owners.
 The Issuer and the Trustee are not responsible or liable for maintaining,
supervising or reviewing the records maintained by the Securities Depository,
its participants or persons acting through such participants.  If the Bonds are
no longer registered to a Securities Depository or its nominee:  (a) this Bond
may be registered as transferred only upon the registration books kept for that
purpose at the designated corporate trust office of the Trustee by the
registered owner hereof in person, or by his or her attorney duly authorized in
writing, upon presentation and surrender to the Trustee of this Bond duly
endorsed for registration of transfer or accompanied by an assignment duly
executed by the registered owner or his or her attorney duly authorized in
writing, and thereupon a new registered certificate, in the same aggregate
principal amount and of the same maturity shall be issued to the transferee in
exchange therefor; and (b) this Bond may be exchanged by the registered owner
hereof or his or her duly authorized attorney upon presentation at the
designated corporate trust office of the Trustee for an equal aggregate
principal amount of Bonds of the same maturity and in any Authorized
Denomination in the manner, subject to the conditions and upon payment of
charges, if any, provided in the Indenture.
Except in the case of a partial redemption and in connection with the
remarketing of Bonds purchased by the Company, the Trustee shall not be
obligated to effect any such exchange or transfer of Bonds during the fifteen
(15) days immediately preceding the date of mailing of any notice of redemption
or at any time following the mailing of any such notice in the case of Bonds
selected for such redemption.
The Indenture and the Loan Agreement may be modified or amended only with the
consent, with certain exceptions as described in the Indenture, of the
Registered Owners of not less than a majority, or in certain instances 100%, in
aggregate principal amount of all Bonds Outstanding under the Indenture.
Reference is hereby made to the Indenture and the Loan Agreement, copies of
which are on file with the Trustee, for the provisions, among others, with
respect to the nature and extent of the rights, duties and obligations of the
Issuer, the Company, the Trustee and the Registered Owners of the Bonds.  The
Registered Owner of this Bond, by the acceptance hereof, is deemed to have
agreed and consented to the terms and provisions of the Indenture and the Loan
Agreement.
The Issuer and the Trustee shall be entitled to treat and consider the Person in
whose name this Bond is registered in the registration books the absolute owner
of this Bond for the purpose of payment of principal, premium, if any, and
interest with respect to this Bond, for the purpose of giving notices of
redemption and other matters with respect to this Bond, for the purpose of
registering transfers with respect to this Bond, and for all other purposes
whatsoever.
No recourse shall be had for the payment of the principal of or interest on this
Bond, or for any claim based hereon, against any member, officer or employee,
past, present or future, of the Issuer or of any successor body, as such, either
directly or through the Issuer or through any such successor body, under any
constitutional provision, statute or rule of law, or by the enforcement of any
assessment or by any legal or equitable proceeding or otherwise, and all such
liability of such members, officers or employees is released as a condition of
and as consideration for the execution and issuance of this Bond.


Whenever the due date for payment of interest on or principal of this Bond shall
be a Saturday, Sunday or a day on which banking institutions in the Commonwealth
of Pennsylvania are authorized by law to close (a "Holiday"), then the payment
of such interest or principal need not be made on such date, but may be made on
the succeeding day which is not a Holiday, with the same force and effect as if
made on the due date for payment of principal or interest.


This Bond shall not be entitled to any right or benefit under the Indenture, or
be valid or become obligatory for any purpose, until this Bond shall have been
authenticated by execution by the Trustee, acting as authenticating agent, of
the certificate of authentication inscribed hereon.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pennsylvania Economic Development Financing Authority
has caused this Bond to be executed in its name by the manual or facsimile
signature of its Executive Director as of the Dated Date set forth above.


PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY






By:                                                                                                  
Executive Director


[Seal]


Attest:




                                                                      

(Assistant) Secretary

--------------------------------------------------------------------------------



CERTIFICATE OF AUTHENTICATION
This Bond is one of the Bonds described in the within‑mentioned Indenture.




Date of
Authentication:                                                                                    MANUFACTURERS
AND TRADERS TRUST
COMPANY, as Trustee




By:                                                                                                  
Authorized Signatory

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto  
Please insert Social Security or
Taxpayer Identification Number of Transferee
                                                                      

/                                                                      \
                                                                                                                                                                          

(Please print or typewrite name and address, including zip code of Transferee)
                                                                                                                                                                          

the within Bond and all rights thereunder, and hereby irrevocably constitutes
and
,
appoints attorney to register the transfer of the within Bond on the books kept
for
registration thereof, with full power of substitution in the premises.


Dated:                                                                      
Signature Guaranteed:


_______________________________
 
_________________________________
 
Notice:  Signature (s) must be guaranteed by an eligible guarantor institution
participating in a securities transfer association recognized signature
guarantee program.
 
 
 
Notice:  The Signature above must correspond with the name of the Registered
Owner as it appears upon the front of this Bond in every particular, without
alteration or enlargement or any change whatsoever

--------------------------------------------------------------------------------

 
 


EXHIBIT B
DTC LETTER OF REPRESENTATION
See Tab 30



--------------------------------------------------------------------------------

 
 


EXHIBIT C


FORM OF REDEMPTION REQUEST
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
EXEMPT FACILITIES REVENUE REFUNDING BONDS
SERIES 2014
(The York Water Company Project)
 (the "Bonds")


CUSIP NO. 708686DY3


The undersigned, ____________________ (the "Participant"), does hereby certify,
pursuant to the provisions of that certain Trust Indenture dated as of April 1,
2014 (the "Indenture") between the Pennsylvania Economic Development Financing
Authority (the "Issuer") and Manufacturers and Traders Trust Company as Trustee
(the "Trustee"), to the Depository Trust Company (the "DTC"), York Water Company
(the "Company"), the Issuer and the Trustee that:


1.            [Name of deceased Beneficial Owner] is deceased.


2.            [Name of deceased Beneficial Owner] had a $__________ interest in
the above referenced Bonds.


3.            [Name of Representative] is [Beneficial Owner's personal
representative/other person authorized to represent the estate of the Beneficial
Owner/surviving joint tenant/surviving tenant by the entirety/trustee of a
trust] of [Name of deceased Beneficial Owner] and has delivered to the
undersigned a request for redemption in form satisfactory to the undersigned,
requesting that $__________ principal amount of said Bonds be redeemed pursuant
to said Indenture.  The documents accompanying such request, all of which are in
proper form, are in all respects satisfactory to the undersigned and the [Name
of Representative] is entitled to have the Bonds to which this Request relates
redeemed.


4.            The Participant holds the interest in the Bonds with respect to
which this Request for Redemption is being made on behalf of [Name of deceased
Beneficial Owner].


5.            The Participant hereby certifies that it will indemnify and hold
harmless DTC, the Trustee, the Issuer and the Company (including their
respective officers, directors, agents, attorneys and employees), against all
damages, loss, cost, expense (including reasonable attorneys' and accountants'
fees), obligations, claims or liability (collectively, the "Damages") incurred
by the indemnified party or parties as a result of or in connection with the
redemption of Bonds to which this Request relates.  The Participant will, at the
request of the Company, forward to the Company, a copy of the documents
submitted by [Name of Representative] in support of the request for redemption.


IN WITNESS WHEREOF, the undersigned has executed this Redemption Request as of
_________________.


[PARTICIPANT NAME]


By:                                                                                    
Name:                                                                                    
Title:                                                                                    





--------------------------------------------------------------------------------

 
 


EXHIBIT D


RIGHT-TO-KNOW LAW



a. The Pennsylvania Right-to-Know Law, 65 P.S. §§ 67.101-3104, ("RTKL") applies
to this Contract.  For the purpose of these provisions, the term "the
Commonwealth" shall refer to the contracting Commonwealth agency.




b. If the Commonwealth needs the Contractor's assistance in any matter arising
out of the RTKL related to this Contract, it shall notify the Contractor using
the legal contact information provided in this Contract.  The Contractor, at any
time, may designate a different contact for such purpose upon reasonable prior
notice to the Commonwealth.




c. Upon written notification from the Commonwealth that it requires the
Contractor's assistance in responding to a request under the RTKL for
information related to this Contract that may be in the Contractor's possession,
constituting, or alleged to constitute, a public record in accordance with the
RTKL ("Requested Information"), the Contractor shall:

1.
Provide the Commonwealth, within ten (10) calendar days after receipt of written
notification, access to, and copies of, any document or information in the
Contractor's possession arising out of this Contract that the Commonwealth
reasonably believes is Requested Information and may be a public record under
the RTKL; and

2.
Provide such other assistance as the Commonwealth may reasonably request, in
order to comply with the RTKL with respect to this Contract.




d. If the Contractor considers the Requested Information to include a request
for a Trade Secret or Confidential Proprietary Information, as those terms are
defined by the RTKL, or other information that the Contractor considers exempt
from production under the RTKL, the Contractor must notify the Commonwealth and
provide, within seven (7) calendar days of receiving the written notification,
 a written statement signed by a representative of the Contractor explaining why
the requested material is exempt from public disclosure under the RTKL.




e. The Commonwealth will rely upon the written statement from the Contractor in
denying a RTKL request for the Requested Information unless the Commonwealth
determines that the Requested Information is clearly not protected from
disclosure under the RTKL.  Should the Commonwealth determine that the Requested
Information is clearly not exempt from disclosure, the Contractor shall provide
the Requested Information within five (5) business days of receipt of written
notification of the Commonwealth's determination.




f. If the Contractor fails to provide the Requested Information within the time
period required by these provisions, the Contractor shall indemnify and hold the
Commonwealth harmless for any damages, penalties, costs, detriment or harm that
the Commonwealth may incur as a result of the Contractor's failure, including
any statutory damages assessed against the Commonwealth.




g. The Commonwealth will reimburse the Contractor for any costs associated with
complying with these provisions only to the extent allowed under the fee
schedule established by the Office of Open Records or as otherwise provided by
the RTKL if the fee schedule is inapplicable.




h. The Contractor may file a legal challenge to any Commonwealth decision to
release a record to the public with the Office of Open Records, or in the
Pennsylvania Courts, however, the Contractor shall indemnify the Commonwealth
for any legal expenses incurred by the Commonwealth as a result of such a
challenge and shall hold the Commonwealth harmless for any damages, penalties,
costs, detriment or harm that the Commonwealth may incur as a result of the
Contractor's failure, including any statutory damages assessed against the
Commonwealth, regardless of the outcome of such legal challenge. As between the
parties, the Contractor agrees to waive all rights or remedies that may be
available to it as a result of the Commonwealth's disclosure of Requested
Information pursuant to the RTKL.




i. The Contractor's duties relating to the RTKL are continuing duties that
survive the expiration of this Contract and shall continue as long as the
Contractor has Requested Information in its possession

--------------------------------------------------------------------------------

 